Exhibit 10.2

EXECUTION VERSION

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BANK OF AMERICA, N.A.

One Bryant Park

New York, NY 10036

July 23, 2012

Genesee & Wyoming Inc.

66 Field Point Road

Greenwich, CT 06830

Attention: Timothy J. Gallagher, Chief Financial Officer

Project Mackerel

Commitment Letter

Ladies and Gentlemen:

Genesee & Wyoming Inc. (“you” or “Holdings”) has advised Bank of America, N.A.
(“Bank of America”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any of its designated affiliates, “Merrill Lynch” and, together with Bank of
America, the “Commitment Parties”, “we” or “us”) that you intend to form a
Delaware corporation (the “Acquisition Sub”), for the purpose of acquiring (the
“Acquisition”) a company previously identified to us as “Mackerel” (the
“Acquired Business”). The Acquisition will be effected by the merger of
Acquisition Sub with and into the Acquired Business, with the Acquired Business
surviving such merger (the “Merger”); provided that (i) if (A) Title 49 of the
United States Code or other controlling law is amended to allow Holdings to
acquire control of the Acquired Business without obtaining the Surface
Transportation Board (“STB”) or other governmental approval or exemption or
(B) the STB by final order otherwise approves or exempts the control of the
Acquired Business by Holdings (any of the foregoing, “Final STB Approval”), then
the Acquisition shall be consummated, and if (ii) (A) approval or authorization
of the STB shall have been obtained for a voting trust transaction pursuant to
which shares of the Acquired Business shall be placed into an irrevocable voting
trust (the “Voting Trust”) after giving effect to the acquisition contemplated
by the Acquisition Agreement (as defined below) pending receipt of Final STB
Approval and (B) the STB shall have issued an informal, non-binding opinion
approving a voting trust agreement substantially consistent with the agreement
set forth in Annex III, inclusive in any event of Sections 7(a) and (b) set
forth therein, or otherwise in such form as may be agreed to by the
Administrative Agent (such agreement, the “Voting Trust Agreement”) in respect
of such Voting Trust and the shares of the Acquired Business, after giving
effect to the Merger, will be transferred to the Voting Trust pending receipt of
the Final STB Approval (collectively, the “Trust Closing”), then the Acquisition
may nonetheless be consummated at the election of Holdings and all shares of the
Acquired Business, after giving effect to the Merger, will be deposited into the
Voting Trust. Holdings, the Acquired Business and their respective subsidiaries
are collectively referred to herein as the “Companies”.

You have also advised us that you intend to finance the Acquisition, the
repayment or redemption of existing indebtedness of the Companies (the
“Refinancing”), the costs and expenses related to the Transaction and the
ongoing working capital and other general corporate purposes of the Companies
after consummation of the Acquisition from the following sources: (a) equity
investments in Holdings in an aggregate amount not less than $750 million from
(i) investors and/or (ii) from the sale of common equity in a registered public
offering, all of which investments shall be made in cash in the form



--------------------------------------------------------------------------------

of common equity or preferred equity (i) that does not convert to cash,
(ii) with a current pay rate not excess of 7% per annum and (iii) that has the
option for the current pay rate to be “Paid-in-Kind” by Holdings (such
investments, collectively, the “Equity Contribution”); and (b) up to $2,300
million in senior secured credit facilities of Holdings, comprised of (i) a
term-A loan facility of $875 million (the “Term A Facility”), (ii) a term-B loan
facility of $1,000 million (the “Term B Facility”) and (iii) a revolving credit
facility of up to $425 million (the “Revolving Credit Facility” and, together
with the Term A Facility and the Term B Facility, the “Facilities”). The
Acquisition (including if applicable the entry into of the Voting Trust
Agreement and related documentation and the Trust Closing), the Equity
Contribution, the Refinancing, the entering into and funding of the Facilities
and all related transactions are hereinafter collectively referred to as the
“Transaction.” The date of consummation of the Acquisition and the initial
funding of the Facilities is referred to herein as the “Closing Date.”

1. Commitments. In connection with the foregoing, (a) Bank of America is pleased
to advise you of its commitment to provide the full principal amount of each of
the Facilities (in such capacity, the “Initial Lender”) and its willingness to
act as the sole and exclusive administrative agent (in such capacity, the
“Administrative Agent”) for the Facilities, all upon and subject to the terms
set forth in this letter, in the Summary of Terms set forth in Annex I hereto
(the “Summary of Terms”) and in Annex II hereto (collectively, the “Commitment
Letter”) and (b) Merrill Lynch is pleased to advise you of its willingness, and
you hereby engage Merrill Lynch, to act as the sole and exclusive lead arranger
and sole and exclusive bookrunning manager (in such capacity, the “Lead
Arranger”) for the Facilities, and in connection therewith to form a syndicate
of lenders for the Facilities (collectively, the “Lenders”) in consultation with
you, including Bank of America. Notwithstanding the foregoing, the Lead Arranger
will not syndicate to those banks, financial institutions and other
institutional lenders and investors or to those persons that are separately
identified in writing by you to us prior to the date of this Commitment Letter
(“Disqualified Lenders”). Except as set forth below, you agree that no other
agents, co-agents, arrangers, co-arrangers, bookrunners, co-bookrunners,
managers or co-managers will be appointed, no other titles will be awarded and
no compensation (other than compensation expressly contemplated by this
Commitment Letter and the Fee Letter referred to below) will be paid to any
Lender (as defined below) in order to obtain its commitment to participate in
the Facilities unless you and we shall so agree; provided that you may, on or
prior to the date that is ten business days after the date of your acceptance of
this Commitment Letter, appoint up to two additional joint bookrunners, agents,
co-agents, managers or co-managers for the Facilities, and award such joint
bookrunner, additional agents, co-agents, managers or co-managers titles in a
manner and with economics set forth in the immediately succeeding proviso (it
being understood that, to the extent you appoint any additional joint
bookrunner, agents, co-agents, managers or co-managers or confer other titles in
respect of the Facilities, the commitments of the Initial Lenders in respect of
the Facilities, in each case pursuant to and in accordance with this proviso,
will be permanently reduced by the amount of the commitments of such appointed
entities (or their relevant affiliates) in respect of the Facilities, with such
reduction allocated to reduce the commitments of the Initial Lender in respect
of the Facilities at such time on a pro rata basis across the Facilities upon
the execution by such financial institution (and any relevant affiliate) of
customary joinder documentation and, thereafter, each such financial institution
(and any relevant affiliate) shall constitute an “Initial Lender” hereunder);
provided, further, that, in connection with the appointment of any additional
joint bookrunner for the Facilities in accordance with the immediately preceding
proviso, (x) no additional joint bookrunners, agent, co-agent, manager or
co-manager shall have greater economics than Bank of America and (y) the
aggregate economics payable to such additional joint bookrunner (or any relevant
affiliate thereof) in respect of the Facilities shall be proportionate to the
commitment of such additional joint book runner (or any relevant affiliate
thereof) in respect of the Facilities. It is understood and agreed that Bank of
America and Merrill Lynch will have “lead left” placement on all marketing
materials relating to the Facilities and will perform the duties and exercise
the authority customarily performed and exercised by them in such role,
including acting as sole manager of the physical books. The commitments of the
Initial Lender in respect of the Facilities and the

 

-2-



--------------------------------------------------------------------------------

undertaking of the Lead Arranger to provide the services described herein are
subject to the satisfaction of each of the conditions precedent set forth in
Section 5 hereof, those set forth under the caption “Conditions Precedent to
Initial Borrowing”, in the Summary of Terms and those set forth in Annex II
hereto. All capitalized terms used and not otherwise defined herein shall have
the same meanings as specified therefor in the Summary of Terms.

2. Syndication. The Lead Arranger intends to commence syndication of each of the
Facilities promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter (as hereinafter defined) related to such Facility. You agree
to actively assist, and to use your commercially reasonable efforts to cause the
Acquired Business and its subsidiaries to actively assist, the Lead Arranger in
achieving a syndication of each such Facility that is satisfactory to the Lead
Arranger until the earlier of Successful Syndication (as defined in the Fee
Letter) and 90 days following the Closing Date; provided that we agree that the
Commitment Parties’ commitments hereunder are not conditioned upon the
syndication of, or receipt of commitments in respect of, the Facilities and in
no event shall the commencement or successful completion of the syndication of
the Facilities constitute a condition to the availability of the Facilities on
the Closing Date; provided that, notwithstanding the Lead Arrangers’ right to
syndicate the Facilities and receive commitments with respect thereto, no
assignment shall become effective with respect to all or any portion of the
Commitment Party’s commitments in respect of the Facilities (other than an
assignment to an additional joint bookrunner, agent, co-agent, manager or
co-manager for the Facilities pursuant to Section 1 above, in respect of the
amount allocated to such additional joint bookrunner, agent, co-agent, manager
or co-manager) until the funding of such Facilities by such assignees and,
unless you otherwise agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its
commitment, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred. Such
assistance shall include (a) your providing and causing your advisors to
provide, and using your commercially reasonable efforts to cause the Acquired
Business, its subsidiaries and its advisors to provide, the Lead Arranger and
the Lenders upon request with all information reasonably deemed necessary by the
Lead Arranger to complete such syndication, including, but not limited to,
information and evaluations prepared by you, the Acquired Business and your and
its advisors, or on your or its behalf, relating to the Transaction (including
the Projections (as hereinafter defined) for each quarter for the first fiscal
year following the Closing Date and for each year commencing with the first
fiscal year following the Closing Date for the term of the Facilities), (b) your
preparation of an information memorandum with respect to each of the Facilities
for both Public Lenders and Private Lenders, in each case in form and substance
customary for transactions of this type (each, an “Information Memorandum”) and
other materials to be used in connection with the syndication of each Facility,
(c) your using your commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arranger benefit materially from your existing
lending relationships and the existing lending relationships of the Acquired
Business, (d) your using commercially reasonable efforts to obtain monitored
public corporate credit or family ratings of Holdings after giving effect to the
Transaction and ratings of the Facilities from Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
(“S&P”) (collectively, the “Ratings”) and (e) your otherwise using your
commercially reasonable efforts to assist the Lead Arranger in its syndication
efforts, including by making your officers and advisors, and using your
commercially reasonable efforts to make the officers and advisors of the
Acquired Business, available from time to time to attend and make presentations
regarding the business and prospects of the Companies and the Transaction at one
or more meetings of prospective Lenders.

It is understood and agreed that the Lead Arranger will manage and control, with
your consent, the syndication of each Facility, including decisions as to the
selection of prospective Lenders and any titles offered to proposed Lenders,
when commitments will be accepted and the final allocations of commitments among
the Lenders. It is understood that no Lender participating in any Facility will
receive

 

-3-



--------------------------------------------------------------------------------

compensation from you in order to obtain its commitment, except on the terms
contained herein and in the Summary of Terms. It is also understood and agreed
that the amount and distribution of the fees among the Lenders will be at your
discretion.

None of the Companies shall syndicate or issue, attempt to syndicate or issue,
announce or authorize the announcement of the syndication or issuance of, any
debt of the Companies (other than the Facilities), including any renewals or
refinancings of any existing debt, that would materially and adversely affect
the syndication of the Facilities without the prior written consent of the Lead
Arranger.

3. Information Requirements. You hereby represent, warrant and covenant that (to
your knowledge with respect to the Acquired Business), (a) all written
information, other than Projections (as defined below), that has been or is
hereafter made available to the Lead Arranger or any of the Lenders by or on
behalf of you or any of your representatives or by or on behalf of the Acquired
Business or any of its representatives in connection with any aspect of the
Transaction, taken as a whole (the “Information”), is, or will be when
furnished, correct in all material respects and does not and will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made and (b) all financial projections concerning the Companies that have
been or are hereafter made available to the Lead Arranger or any of the Lenders
by or on behalf of you or any of your representatives or by or on behalf of the
Acquired Business or its representatives (the “Projections”) have been or will
be prepared in good faith based upon assumptions that you believe to be
reasonable at the time made; it being understood that the Projections are as to
future events and are not to be viewed as facts and that actual results during
the period or periods covered by any such Projections may differ significantly
from the projected results and such differences may be material. You agree that
if at any time prior to the Closing Date and, thereafter, until the earlier to
occur of (i) a Successful Syndication (but not earlier than the Closing Date)
and (i) 90 days following the Closing Date, you become aware that any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and Projections so that
such representations will be correct in all material respects at such time. In
issuing this commitment and in arranging and syndicating each of the Facilities,
the Commitment Parties are and will be using and relying on the Information and
the Projections without independent verification thereof. The Information and
Projections provided to the Lead Arranger prior to the date hereof are
hereinafter referred to as the “Pre-Commitment Information”.

You acknowledge that (a) the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information, the Projections, the Summary of Terms and any additional
summary of terms prepared for distribution to Public Lenders (as hereinafter
defined) (collectively, the “Information Materials”) on IntraLinks or another
similar electronic system and (b) certain prospective Lenders (such Lenders,
“Public Lenders”; all other Lenders, “Private Lenders”) may have personnel that
do not wish to receive material non-public information (within the meaning of
the United States federal securities laws with respect to the Companies, their
respective affiliates or any other entity, or the respective securities of any
of the foregoing “MNPI”), and who may be engaged in investment and other
market-related activities with respect to such entities’ securities. If
reasonably requested by the Agent, you will assist us in preparing a customary
additional version of the Information Materials not containing MNPI (the “Public
Information Materials”) to be distributed to prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials, (b) to

 

-4-



--------------------------------------------------------------------------------

prospective Public Lenders, you shall provide us with a customary letter
authorizing the dissemination of the Public Information Materials and confirming
the absence of MNPI therefrom and (c) the Confidential Information Memorandum
shall exculpate you, the Companies and us with respect to any liability related
to the use of the contents of the Confidential Information Memorandum or any
related marketing material by the recipients thereof. In addition, at our
request, you agree to use commercially reasonable efforts to identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

You agree that the Lead Arranger on your behalf may, subject to the
confidentiality and other provisions of this Commitment Letter, distribute the
following documents to all prospective Lenders, unless you or your counsel
advise the Lead Arranger in writing (including by email) within a reasonable
time prior to their intended distributions that such material should only be
distributed to prospective Private Lenders: (a) administrative materials for
prospective Lenders such as lender meeting invitations and funding and closing
memoranda, (b) notifications of changes to the terms of the Facilities and
(c) other materials intended for prospective Lenders after the initial
distribution of the Information Materials, including drafts and final versions
of definitive documents with respect to the Facilities. If you advise us that
any of the foregoing items should be distributed only to Private Lenders, then
the Lead Arranger will not distribute such materials to Public Lenders without
further discussions with you.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the Fee Letter. Solely if the Closing
Date occurs, you also agree to reimburse the Commitment Parties from time to
time on demand for all reasonable out-of-pocket fees and expenses (including,
but not limited to, the reasonable fees, disbursements and other charges of
Cahill Gordon & Reindel LLP, as counsel to the Lead Arranger and the
Administrative Agent, and with respect to each appropriate jurisdiction, of one
local counsel to the Lenders retained by the Lead Arranger and the reasonable
and documented due diligence expenses) incurred in connection with the
Facilities, the syndication thereof, the preparation of the Credit Documentation
therefor and the other transactions contemplated hereby. You acknowledge that we
may receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, and each of their affiliates, successors and assigns and their
respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of one primary
counsel, one regulatory counsel, with respect to each appropriate jurisdiction,
one local counsel and, in the case of an actual or perceived conflicts of
interest, one conflicts counsel to all affected Indemnified Parties, taken as a
whole) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) any
matters contemplated by this Commitment Letter or (ii) the Facilities or any use
made or proposed to be made with the proceeds thereof, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from (i) such
Indemnified Party’s bad faith, gross negligence or willful misconduct, (ii) a
material breach of this Commitment Letter by such Indemnified Party or (iii) any
proceeding not arising from any act or omission by the Borrowers or their
affiliates that is brought by an Indemnified Person against any other
Indemnified Person (other than disputes involving claims against any Lead
Arranger or Administrative Agent in its capacity as such). In the case of a
litigation, investigation or proceeding (any

 

-5-



--------------------------------------------------------------------------------

of the foregoing, a “Proceeding”) to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such Proceeding is
brought by you, your equity holders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not any aspect of the Transaction is consummated. You also agree that no
Indemnified Party shall have any liability to you, the Acquired Business or your
or their subsidiaries or affiliates or to your or their respective equity
holders or creditors for any special, indirect, consequential or punitive
damages arising out of, related to or in connection with any aspect of the
Transaction. You shall have no liability to an Indemnified Party for any
special, indirect, consequential or punitive damages, provided that the
foregoing shall not limit your indemnification obligations set forth above. It
is further agreed that the Commitment Parties shall only have liability to you
(as opposed to any other person), and that the Commitment Parties shall be
liable solely in respect of their respective commitments to the Facilities, on a
several, and not joint, basis with any other Lender. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Party shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct, actual damages resulting from (i) the bad faith,
gross negligence or willful misconduct of such Indemnified Party or (ii) a
material breach of this Commitment Letter by such Indemnified Party, in each
case as determined by a final, non-appealable judgment of a court of competent
jurisdiction. You shall not, without the prior written consent of an Indemnified
Party (which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened Proceeding against an Indemnified Party
in respect of which indemnity could have been sought hereunder by such
Indemnified Party unless such settlement (i) includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceeding and (ii) does not include any statement as to any
admission of fault, culpability, wrong doing or a failure to act by or on behalf
of such Indemnified Party.

5. Conditions to Financing. The commitment of the Initial Lender in respect of
the Facilities and the undertaking of the Lead Arranger to provide the services
described herein are subject solely to the satisfaction of each of the
conditions set forth in Annex II hereto and each of the following conditions
precedent: (a) you shall have accepted the separate fee letter addressed to you
dated the date hereof from the Commitment Parties (the “Fee Letter”); and
(b) the negotiation of definitive documentation with respect to the Facilities
consistent with this Commitment Letter and the Fee Letter (the “Credit
Documentation”) and the execution and delivery of the Credit Documentation by
the Borrowers.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, the only representations relating
to the Acquired Business, its subsidiaries and its business the accuracy of
which shall be a condition to the availability of the Facilities on the Closing
Date shall be (i) the representations made by or with respect to Holdings, its
subsidiaries and its business or the Acquired Business and its subsidiaries in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that Acquisition Sub has the right to terminate its
obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement (as hereinafter defined), as a
result of a breach of such representations in the Acquisition Agreement (the
“Acquisition Agreement Representations”) and (ii) the Specified Representations
(as hereinafter defined). For purposes hereof, “Specified Representations” means
the representations and warranties relating to power and authority to enter into
the Credit Documentation; due authorization, execution, delivery and
enforceability of the Credit Documentation; no conflicts with the Borrower’s
charter documents; solvency as of the Closing Date (after giving effect to the
Transaction) of the Borrowers and their Subsidiaries on a consolidated basis
(solvency to be defined in a manner consistent with the manner in which solvency
is defined in the solvency certificate to be delivered pursuant to paragraph 3
of Annex II); Federal Reserve margin regulations; the U.S.A. Patriot Act; OFAC;
FCPA; the Investment Company Act; compliance with STB regulations for the Trust
Closing, if applicable, and the granting and perfection of the

 

-6-



--------------------------------------------------------------------------------

security interests granted in the intended collateral (it being understood that
to the extent any security interest in the intended collateral (other than
(i) any collateral the security interest in which may be perfected by the filing
of a UCC financing statement and (ii) the delivery of certificates evidencing
equity interests and, if any, the voting trust certificates of (or other
ownership or profit interests in) the Voting Trust) is not provided on the
Closing Date after your use of commercially reasonable efforts to do so, the
provision of such perfected security interest(s) shall not constitute a
condition precedent to the availability of the Facilities on the Closing Date
but shall be required to be delivered after the Closing Date pursuant to
arrangements to be mutually agreed). This paragraph, and the provisions herein,
shall be referred to as the “Certain Funds Provisions”.

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to your officers, directors,
employees, accountants, attorneys and other professional advisors in connection
with the Transaction, (ii) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case, to the
extent permitted by law, you agree to inform us promptly thereof) or to the
extent requested or required by governmental and/or regulatory authorities,
(iii) you may disclose this Commitment Letter and the contents hereof to the
Acquired Business and its officers, directors, equity holders, employees,
attorneys, accountants and advisors, on a confidential and need-to-know basis,
(iv) you may disclose the Commitment Letter (but not the Fee Letter) and its
contents in any proxy or other public filing relating to the Acquisition and in
any prospectus relating to the Equity Contribution in a manner to be mutually
agreed upon, (v) you may disclose this Commitment Letter (but not the Fee
Letter), and the contents hereof, to potential Lenders and their affiliates,
equity investors and to rating agencies, (vi) you may disclose the fees
contained in the Fee Letter as part of a generic disclosure of aggregate sources
and uses related to fee amounts to the extent customary or required in marketing
materials, any proxy or other public filing or any prospectus or other offering
memorandum, (vii) to the extent portions thereof have been redacted in a manner
to be mutually agreed upon, you may disclose the Fee Letter and the contents
thereof to the Acquired Business and its officers, directors, equity holders,
employees, attorneys, accountants and advisors, on a confidential and
need-to-know basis and (viii) you may disclose the Fee Letter and the contents
thereof to any prospective Initial Lender and their respective officers,
directors, employees, attorneys, accountants and advisors, in each case on a
confidential basis.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law), (ii) upon
the request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates, (iii) to the extent
that such information is or becomes publicly available other than by reason of
disclosure in violation of this agreement by the Commitment Parties or any of
their affiliates or any related parties thereto in violation of any
confidentiality obligations owing to you, the Acquired Business or any of your
or their subsidiaries (including those set forth in this paragraph), (iv) to the
Commitment Parties’ affiliates, employees, legal counsel, independent auditors
and other experts or agents who need to know such information in connection with
the Transaction and are informed of the confidential nature of such information
and who agree to be bound by the terms of this paragraph, (v) for purposes of
establishing a “due diligence” defense, (vi) to the extent that such information
is received by the Commitment Parties from a third party that is not to the

 

-7-



--------------------------------------------------------------------------------

Commitment Parties’ knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by the
Commitment Parties, (viii) to potential Lenders, participants or assignees who
agree to be bound by the terms of this paragraph (or on substantially the terms
set forth in this paragraph or as otherwise reasonably acceptable to you and
each Commitment Party, including as may be agreed in any confidential
information memorandum or other marketing material) or (ix) to rating agencies
in connection with obtaining ratings for the Companies or the Facilities. This
paragraph shall terminate on the second anniversary of the date hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the U.S.A. Patriot Act.

 

-8-



--------------------------------------------------------------------------------

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, provided that the provisions of paragraphs 2 and 3 shall not survive
if the commitments and undertakings of the Commitment Parties are terminated
prior to the effectiveness of the Facilities; provided further that your
obligations under this letter, other than those relating to Sections 2 and 6,
shall automatically terminate and be superseded by the corresponding provisions
of the Credit Documentation to the extent covered thereby upon the initial
funding thereunder, and you shall be automatically released from all liability
in connection therewith at such time.

8. Binding Obligation. Each of the parties hereto agrees that this Commitment
Letter is a binding and enforceable agreement with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Credit
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the commitment provided hereunder
by the Commitment Parties are subject only to the conditions precedent set forth
in Section 5 hereof, the conditions set forth under the caption “Conditions
Precedent to Initial Borrowing” in the Summary of Terms and conditions precedent
set forth in Annex II.

9. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided that the
interpretation or any provisions in this Commitment Letter which derives from
provisions of the Merger Agreement relating to whether a Company Material
Adverse Effect has occurred and compliance with the Merger Agreement
Representations shall be construed and interpreted in accordance with the laws
of the State of Delaware. Each party hereto hereby irrevocably waives any and
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Commitment Letter, the Fee Letter, the Transaction and the other transactions
contemplated hereby and thereby or the actions of the Commitment Parties in the
negotiation, performance or enforcement hereof. Each party hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in the
Borough of Manhattan in New York City in respect of any suit, action or
proceeding arising out of or relating to the provisions of this Commitment
Letter, the Fee Letter, the Transaction and the other transactions contemplated
hereby and thereby and irrevocably agrees that all claims in respect of any such
suit, action or proceeding may be heard and determined in any such court. The
parties hereto agree that service of any process, summons, notice or document by
registered mail addressed to you shall be effective service of process against
you for any suit, action or proceeding relating to any such dispute. Each party
hereto waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceedings brought in any such court, and any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction you are or may be subject by suit upon judgment.

 

-9-



--------------------------------------------------------------------------------

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and supersedes all prior agreements and understandings
relating to the subject matter hereof. No party has been authorized by the
Commitment Parties to make any oral or written statements that are inconsistent
with this Commitment Letter. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letter may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties thereto.

This Commitment Letter may not be assigned by either party without the prior
written consent of each other party other than an assignment by a Commitment
Party to its affiliate as provided in the following sentence (and any purported
assignment without such consent will be null and void), is intended to be solely
for the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and the Indemnified Parties). Each Commitment Party may assign its commitment
hereunder, in whole or in part, to any of its affiliates; provided that such
Commitment Party shall not be released from the portion of its commitment
hereunder so assigned to the extent such assignee fails to fund the portion of
the commitment assigned to it on the Closing Date notwithstanding the
satisfaction of the conditions to funding set forth herein; provided, further,
that unless you otherwise agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its
commitment, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred.

Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter not later than 5:00 p.m. (New York
City time) on July 25, 2012, whereupon the undertakings of the parties with
respect to the Facilities shall become effective to the extent and in the manner
provided hereby. This offer shall terminate with respect to the Facilities if
not so accepted by you at or prior to that time. Thereafter, all accepted
commitments and undertakings of the Commitment Parties hereunder will expire on
the earliest of (a) March 31, 2013, unless the Closing Date occurs on or prior
thereto, (b) the closing of the Acquisition without the use of the Facilities
and (c) the termination of the Acquisition Agreement.

[The remainder of this page intentionally left blank.]

 

-10-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ David Meehan

  Name: David Meehan   Title: Director MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED By:  

/s/ W. H. Pegler, Jr.

  Name: W. H. Pegler, Jr.   Title: Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: GENESEE & WYOMING
INC. By:  

/s/ John C. Hellmann

  Name: John C. Hellmann   Title: Chief Executive Officer and President By:  

/s/ Timothy J. Gallagher

  Name: Timothy J. Gallagher   Title: Chief Financial Officer

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

CREDIT FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrowers:    Genesee & Wyoming Inc. (“Holdings”) and, following consummation of
the Merger and the termination of the Voting Trust, the company previously
identified to us as Mackerel (the “Acquired Business” and, together with
Holdings, the “US Borrowers”), as US Borrowers, Quebec Gatineau Railway Inc.
(the “Canadian Borrower”), as Canadian Borrower, Genesee & Wyoming Australia Pty
Ltd (ACN 079 444 296) (the “Australian Borrower”), as Australian Borrower and
Rotterdam Rail Feeding B.V. (the “European Borrower”), as European Borrower (the
Canadian Borrower, the Australian Borrower and the European Borrower
collectively, the “Foreign Borrowers”) (the US Borrowers and Foreign Borrowers
collectively, the “Borrowers”). Notwithstanding the foregoing, if the
Acquisition shall close into the Voting Trust, the Borrowers shall not include
the Acquired Business or its subsidiaries until the shares of the Acquired
Business are released from the Voting Trust to Holdings pursuant to the terms of
the Voting Trust Agreement. Guarantors:    All the obligations of the US
Borrowers under the Facilities and under any treasury management, interest
protection or other hedging arrangements (“Hedging/Cash Management
Arrangements”) of the US Borrowers (together, the “US Obligations”) entered into
with a Lender (or an affiliate thereof) or the Administrative Agent (or an
affiliate thereof) shall be guaranteed by each existing and future direct and
indirect domestic material restricted subsidiary of Holdings, other than any
such subsidiary that (a) is a subsidiary of a non-U.S. subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code (a “CFC”) or (b) is a corporation or a flow-through entity
(i.e., a partnership or a disregarded entity) for U.S. federal income tax
purposes and has no material assets other than equity of one or more non-U.S.
subsidiaries that are CFCs (a “CFC Holdco”) (together, the “US Guarantors”). All
the obligations of the Foreign Borrowers under the Facilities and under any
Hedging/Cash Management Arrangements of the Foreign Borrowers (together, the
“Foreign Obligations”) shall be guaranteed by Holdings and its existing and
future direct and indirect restricted subsidiaries (together, the “Foreign
Guarantors”). All guarantees shall be guarantees of payment and not of
collection. Notwithstanding anything to the contrary herein, Holdings or any of
its subsidiaries shall not be required to be a US Guarantor or a Foreign
Guarantor to the extent (A) the guarantee of the US Obligations or the Foreign
Obligations, as applicable, (i) would result in any material adverse tax or
legal consequences to Holdings or any of its subsidiaries as reasonably
determined by Holdings or (ii) would result

 

Annex I-1



--------------------------------------------------------------------------------

   in a violation of a contractual obligation existing on the Closing Date or
(B) Holdings and the Administrative Agent reasonably agree in writing that the
cost of providing such a guarantee is excessive in relation to the value
afforded thereby. Notwithstanding the foregoing, if the Acquisition shall close
into the Voting Trust, the Guarantors shall not include the Acquired Business or
its subsidiaries until the shares of the Acquired Business are released from the
Voting Trust to Holdings pursuant to the terms of the Voting Trust Agreement.
Administrative and Collateral Agent:    Bank of America, N.A. (“Bank of
America”) will act as sole and exclusive administrative and collateral agent for
the Lenders (the “Administrative Agent”). Sole Lead Arranger and Sole
Bookrunning Manager:    Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any of its affiliates) (“Merrill Lynch”) will act as sole and exclusive lead
arranger and sole and exclusive bookrunning manager for the Facilities (the
“Lead Arranger”). Lenders:    Bank of America and other banks, financial
institutions and institutional lenders (other than Disqualified Lenders)
selected by the Lead Arranger in consultation with Holdings. Facilities:    An
aggregate principal amount of up to $2,300 million will be available through the
following facilities:    Term A Facility: an $875 million term loan facility,
all of which will be drawn on the Closing Date (the “Term A Facility”, any loans
pursuant thereto, including, if applicable, certain applicable Incremental Term
Loans, “Term A Loans”), which will include (i) a $555 million US Dollar term
loan to the US Borrowers, (ii) a $220 million Australian Dollar term loan to the
Australian Borrower and (iii) a $100 million Canadian Dollar term loan to the
Canadian Borrower.    Term B Facility: a $1,000 million term loan facility in US
Dollars to Holdings, all of which will be drawn on the Closing Date (the “Term B
Facility”, any loans pursuant thereto, including, if applicable, certain
applicable Incremental Term Loans, “Term B Loans”; the Term B Facility, together
with the Term A Facility, the “Term Loan Facilities”, any loans pursuant
thereto, together with any Incremental Term Loans, “Term Loans”).    Revolving
Credit Facility: a $425 million multi-currency revolving credit facility (the
“Revolving Credit Facility”, any loans pursuant thereto, including, if
applicable, certain applicable Incremental Revolving Loans, “Revolving Loans”
and together with the Term Loans, the “Loans”); the Revolving Credit Facility,
including any Incremental Revolving Facilities, together with the Term Loan
Facilities, the “Facilities”) available to the Borrowers from time to time on
and after the

 

Annex I-2



--------------------------------------------------------------------------------

   Closing Date until the fifth anniversary of the Closing Date, which will
include (i) a $30 million sublimit for the issuance of standby letters of credit
to the US Borrowers (each, a “Letter of Credit”), (ii) a $15 million sublimit
for domestic swingline loans to the US Borrowers (each a “Domestic Swingline
Loan”), (iii) a $75 million sub-facility for loans in Canadian Dollars to the
Canadian Borrower to the Canadian Borrower, (iv) a $15 million sublimit for
Canadian swingline loans in Canadian Dollars to the Canadian Borrower (each a
“Canadian Swingline Loan”), (v) a $25 million sub-facility for loans in Euro to
the European Borrower, (vi) a $10 million sublimit for European swingline loans
in Euro to the European Borrower (each a “European Swingline Loan”), (vii) a
$200 million sub-facility for loans in Australian Dollars to the Australian
Borrower, and (viii) a $15 million sublimit for Australian swingline loans in
Australian Dollars to the Australian Borrower (each an “Australian Swingline
Loan” and, together with the Domestic Swingline Loans, the Canadian Swingline
Loans and the European Swingline Loans, the “Swingline Loans”). Letters of
Credit will be issued by Bank of America (in such capacity, the “Issuing Bank”)
and Swingline Loans will be made available by Bank of America, and each Lender
under the Revolving Credit Facility will purchase an irrevocable and
unconditional participation in each Letter of Credit and Swingline Loan. The
Borrowers must repay each Swingline Loan in full no later than ten (10) business
days after such loan is made. Not more than $150 million may be borrowed under
the Revolving Credit Facility on the Closing Date. Letters of Credit may be
issued on the Closing Date in order to backstop, roll over or replace letters of
credit outstanding under (i) the existing credit facility of Holdings and (ii)
if a Trust Closing has not occurred, the existing credit facility of the
Acquired Business. Purpose:    The proceeds of the borrowings under the
Facilities on the Closing Date will be used, together with the proceeds of the
Equity Contribution, (i) to finance in part the Acquisition and the Refinancing
and (ii) to pay fees and expenses incurred in connection with the Transaction.
The proceeds of the Revolving Credit Facility will be used after the Closing
Date to provide ongoing working capital and for other general corporate purposes
of the Holdings and its subsidiaries. Interest Rates:    The interest rates per
annum applicable to the Facilities will be, at the option of Holdings, (i) LIBOR
plus the Applicable Margin (as hereinafter defined) or (ii) the Base Rate plus
the Applicable Margin. The Applicable Margin means (a) with respect to the Term
A Facility and the Revolving Credit Facility, 2.50% per annum, in the case of
LIBOR advances, and 1.50% per annum, in the case of Base Rate advances and (b)
with respect to the Term B Facility, 3.75% per annum, in the case of LIBOR
advances, and 2.75% per annum, in the case of Base Rate advances. The Applicable
Margin with respect to the Term A Facility and the Revolving Credit Facility
will be subject to adjustment after the first full fiscal quarter following the
Closing Date based on a pricing grid to be agreed.

 

Annex I-3



--------------------------------------------------------------------------------

   Each Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate loans under the Revolving Credit Facility.    Holdings may
select interest periods of one, two, three or six months (and, if agreed to by
all relevant Lenders, nine or twelve months) for LIBOR advances. Interest shall
be payable at the end of the selected interest period, but no less frequently
than quarterly.    “LIBOR” and “Base Rate” will have meanings customary and
appropriate for financings of this type and giving effect to the currency of the
applicable Facility; provided that, in the case of the Term B Facility, LIBOR
will be deemed to be not less than 1.00% per annum and Base Rate will be deemed
to be not less than 100 basis points higher than one-month LIBOR.    During the
continuance of a payment default, interest will accrue (i) on the principal of
any overdue loan at a rate of 200 basis points in excess of the rate otherwise
applicable to such loan and (ii) on any other outstanding overdue amount at a
rate of 200 basis points in excess of the non-default interest rate then
applicable to Base Rate loans under the Revolving Credit Facility, and will be
payable on demand. Duration Fee:    Commencing on December 31, 2013 and on each
date that is three months thereafter, in each case, if shares constituting all
or substantially all of the Acquired Business are not released to Holdings
pursuant to the terms of the Trust Agreement, a non-refundable duration fee (the
“Duration Fee”) equal to the Duration Fee Percentage (as defined below) of the
aggregate principal amount of the Loans outstanding on such date shall be
payable on such date. The Duration Fee Percentage means (a) on December 31,
2013, 0.50%, (b) on March 31, 2014, 1.00%, (c) on June 30, 2014, 1.50% and (d)
on September 30, 2014 and each date that is three months thereafter, 2.00%.
Commitment Fee:    Commencing on the Closing Date, a commitment fee of 0.50% per
annum (calculated on a 360-day basis) shall be payable on the actual daily
unused portion of the Revolving Credit Facility, such fee to be payable
quarterly in arrears and on the date of termination or expiration of the
commitments. The commitment fee rate shall be subject to adjustment after the
first full fiscal quarter following the Closing Date based on a pricing grid to
be agreed. Swingline Loans will not be considered utilization of the Revolving
Credit Facility for purposes of this calculation. Calculation of Interest and
Fees:    Other than calculations in respect of interest at the Base Rate (which
shall be made on the basis of actual number of days elapsed in a 365/366 day
year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360-day year. Cost and Yield Protection:   
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in

 

Annex I-4



--------------------------------------------------------------------------------

   connection with prepayments, changes in capital adequacy and capital
requirements or their interpretation, illegality, unavailability, reserves
without proration or offset and provisions protecting the Lenders from certain
withholding or other taxes in form and substance reasonably satisfactory to
Holdings and the Administrative Agent (it being understood that, for purposes of
determining increased costs arising in connection with a change in law, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III, and all
requests, rules, guidelines or directives promulgated under or issued in
connection with, either of the foregoing shall be deemed to have been introduced
or adopted after the date of the Credit Documentation, regardless of the date
enacted, adopted or issued); provided that there will be customary exceptions to
the gross-up obligations for withholding and other taxes, including, in the case
of the US Obligations, taxes imposed under Sections 1471 through 1474 of the
Internal Revenue Code and any regulations promulgated thereunder or other
official administrative guidance issued pursuant thereto. In the case of the
U.S. Obligations, there will be an exception to the gross-up for “day-one” U.S.
federal withholding taxes. The parties shall negotiate in good faith to address
any non-U.S. withholding taxes with respect to Non-U.S. Obligations in the
Credit Documentation in form and substance reasonably satisfactory to Holdings
and the Administrative Agent. Letter of Credit Fees:    Letter of Credit fees
equal to the Applicable Margin from time to time on LIBOR advances under the
Revolving Credit Facility on a per annum basis will be payable quarterly in
arrears and shared proportionately by the Lenders under the Revolving Credit
Facility. In addition, a fronting fee of 0.125% per annum will be payable to the
Issuing Bank for its own account, as well as customary issuance and documentary
fees. Both the Letter of Credit fees and the fronting fees will be calculated on
the amount available to be drawn under each outstanding Letter of Credit.
Maturity:    Term A Facility: five years after the Closing Date.    Term B
Facility: seven years after the Closing Date.    Revolving Credit Facility: five
years after the Closing Date. Amendment and Extension:    The Credit
Documentation shall provide the right of individual Lenders to agree to extend
the maturity of their Loans upon the request of the Borrowers and without the
consent of any other Lender (and as further described under the heading “Waivers
and Amendments” below). Incremental Facilities:    The Credit Documentation will
permit the Borrowers to add one or more incremental term loan facilities to the
Credit Facilities (each, an “Incremental Term Facility”, any loans pursuant
thereto, “Incremental Term Loans”) and/or increase commitments under the
Revolving Credit Facility (any such increase, an “Incremental Revolving
Facility”; the Incremental Term Facilities and the Incremental Revolving
Facilities

 

Annex I-5



--------------------------------------------------------------------------------

   are collectively referred to as “Incremental Facilities”) in an aggregate
amount of up to $250 million, plus an additional amount subject to compliance on
a pro forma basis (assuming full utilization of any Incremental Revolving
Facility) with a Total Leverage Ratio (to be defined) of not more than
3.00:1.00; provided that the aggregate amount of Incremental Facilities that are
comprised of Term A Loans shall not exceed $500 million in the aggregate;
provided further that (i) no Lender will be required to participate in any such
Incremental Facility, (ii) no event of default or default exists or would exist
after giving effect thereto, (iii) the representations and warranties in the
Credit Documentation shall be true and correct in all material respects, (iv) on
a pro forma basis on the date of incurrence and after giving effect thereto
(assuming, in the case of an Incremental Revolving Facility, the full drawing
thereunder), all financial covenants would be satisfied, (v) (A) the maturity
date of any such Incremental Term Facility comprised of Term B Loans shall be no
earlier than the maturity date for the Term B Facility or (B) the maturity date
of any such Incremental Term Facility comprised of Term A Loans shall be no
earlier than the maturity date for the Term A Facility, (vi) the weighted
average life to maturity of any Incremental Term Facility shall be no shorter
than the weighted average life to maturity of (x) in the case of Incremental
Term Loans which are Term B Loans, the earliest maturing tranche of loans under
the Term B Facility or (y) in the case of Incremental Term Loans which are Term
A Loans, the earliest maturing tranche of loans under the Term A Facility,
(vii) the interest margins for the Incremental Term Facility shall be determined
by the applicable Borrower and the lenders of the Incremental Term Facility;
provided that in the event that the interest margins for any Incremental Term
Facility secured on a pari passu basis with the existing Term Loan Facilities
are greater than the Applicable Margins for the Term B Facility by more than 50
basis points, then the Applicable Margins for the Term B Facility shall be
increased to the extent necessary so that the interest margins for the
Incremental Term Facility are not more than 50 basis points higher than the
Applicable Margins for the Term B Facility, and the Applicable Margins for the
Revolving Credit Facility and the Term A Facility shall be increased by a like
amount; provided, further, that in determining the interest margins applicable
to the Term B Facility and the Applicable Margins for the Incremental Term
Facility, (x) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrowers for the
account of the Lenders of the Term B Facility or the Incremental Term Facility
in the primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity), (y) customary
arrangement or commitment fees payable to the Lead Arranger (or its affiliates)
in connection with the Term B Facility or to one or more arrangers (or their
affiliates) of the Incremental Term Facility shall be excluded, and (z) if the
LIBOR or Base Rate floor for the Incremental Term Facility is greater than the
LIBOR or Base Rate floor, respectively, for the existing Term B Facility, the
difference between such floor for the Incremental Term Facility and the existing
Term B Facility shall be equated to an increase

 

Annex I-6



--------------------------------------------------------------------------------

   in the Applicable Margin for purposes of this clause (vii), (viii) each
Incremental Facility may be secured by either a pari passu or junior lien on the
Collateral (as hereinafter defined) securing the Facilities in each case on
terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent (except as expressly provided above) and (ix) any
Incremental Revolving Facility shall be on terms and pursuant to documentation
applicable to the Revolving Credit Facility and any Incremental Term Facility
shall be on terms and pursuant to documentation to be determined, provided that,
to the extent such terms and documentation are not consistent with the Term A
Facility (in the case of Incremental Term Loans which are Term A Loans) or the
Term B Facility (in the case of Incremental Term Loans which are Term B Loans)
(except to the extent permitted by clause (v), (vi) or (vii) above), they shall
be reasonably satisfactory to the Administrative Agent. Holdings will be
entitled to seek commitments in respect of any Incremental Facility from
existing Lenders or from additional banks, financial institutions and other
institutional lenders reasonably acceptable to the Administrative Agent who will
become Lenders in connection therewith.    The Credit Documentation will permit
the Borrowers to utilize availability under the Incremental Term Facilities to
issue first or junior lien secured notes or junior lien loans (in each case,
subject to customary intercreditor terms to be mutually agreed and set forth in
an exhibit to the definitive documentation for the Facilities (the
“Intercreditor Terms”)), with the amount of such secured notes or loans reducing
the aggregate principal amount available for the Incremental Term Facilities;
provided that (i) such secured notes or loans (x) do not mature on or prior to
the maturity date of, or have a shorter weighted average life than, the Term A
Loans or Term B Loans, as applicable and (y) have covenants no more restrictive
(taken as a whole) than those under the Facilities as determined in good faith
by Holdings and (ii) any such secured notes or loans shall be subject to an
intercreditor agreement consistent with the Intercreditor Terms. Refinancing
Facilities:    The Credit Documentation for the Facilities will permit Holdings
to refinance loans under the Term A Facility, the Term B Facility or commitments
under the Revolving Facility or loans or commitments under any Incremental
Facility from time to time, in whole or part, with one or more new term
facilities (each, a “Refinancing Term Facility”) or new revolving credit
facilities (each, a “Refinancing Revolving Facility”; the Refinancing Term
Facilities and the Refinancing Revolving Facilities are collectively referred to
herein as “Refinancing Facilities”), respectively, under the Credit
Documentation with the consent of the Borrower, the Administrative Agent and the
institutions providing such Refinancing Term Facility or Refinancing Revolving
Facility or with one or more additional series of senior unsecured notes or
loans or senior secured notes that will be secured by the Collateral on a pari
passu basis with the Facilities or secured notes or loans that will be secured
on a subordinated basis to the Facilities or any applicable senior secured
notes, which will be subject to a customary intercreditor agreement reasonably
acceptable to

 

Annex I-7



--------------------------------------------------------------------------------

   the Administrative Agent and Holdings (any such notes or loans, “Refinancing
Notes” and together with the Refinancing Facilities, the “Refinancing
Indebtedness”); provided that (i) any Refinancing Term Facility or Refinancing
Notes do not mature prior to the maturity date of, or have a shorter weighted
average life than, or, with respect to notes, have mandatory prepayment
provisions (other than related to customary asset sale and change of control
offers) that could result in prepayments of such Refinancing Notes prior to,
loans under the Term A Facility or Term B Facility, as applicable, being
refinanced, (ii) any Refinancing Revolving Facility does not mature prior to the
maturity date of the revolving commitments being refinanced, (iii) there shall
be no borrowers or guarantors in respect of any Refinancing Indebtedness that
are not the Borrower or a Guarantor, (iv) any Refinancing Notes shall not
contain any mandatory prepayment provisions (other than related to customary
asset sale and change of control offers or events of default) that could result
in prepayments of such Refinancing Notes prior to the refinanced debt, (v) the
other terms and conditions of such Refinancing Indebtedness (excluding pricing,
interest rate margins, rate floors, discounts, fees and prepayment or redemption
provisions) are not materially more favorable (when taken as a whole) to the
lenders or investors providing such Refinancing Indebtedness, as applicable,
than the terms of the Facility being refinanced (when taken as a whole) are to
the applicable Lenders and (vi) the proceeds of such Refinancing Facility or
Refinancing Notes are immediately applied to permanently prepay (or, in the case
of the Refinancing Revolving Facility, replace) in whole or in part the Term A
Facility, Term B Facility or Revolving Facility (as applicable) being replaced
and shall not be in an aggregate principal amount greater than the aggregate
principal amount of the Term A Facility, Term B Facility or Revolving Facility
(as applicable) being refinanced plus any fees, premiums and accrued interest
associated therewith, and costs and expenses related thereto Scheduled
Amortization:    Term A Facility: The Term A Facility will amortize in equal
quarterly installments in annual amounts set forth below:    Year 1    5%      
Year 2    5%       Year 3    10%       Year 4    15%       Year 5    15%      
The balance of the Term A Facility shall be payable at the final maturity date.
   Term B Facility: The Term B Facility will be subject to quarterly
amortization of principal equal to 0.25% of the original aggregate principal
amount of the Term B Facility, with the balance payable at final maturity.   
Revolving Credit Facility: None.

 

Annex I-8



--------------------------------------------------------------------------------

Mandatory Prepayments and Commitment Reductions:    In addition to the
amortization set forth above, (a) all net cash proceeds from sales and other
dispositions with a value over an amount (other than an STB Sale (as defined
below)) to be agreed (including as a result of casualty or condemnation events)
of property and assets of Holdings or any of its subsidiaries (including sales
or issuances of equity interests by subsidiaries of Holdings but excluding sales
in the ordinary course of business and other baskets and exceptions to be agreed
in the Credit Documentation and subject to reinvestment rights to be agreed;
provided that all dispositions of any property and assets of the Acquired
Business ordered or required by the STB (each an “STB Sale”) shall be applied to
the prepayment of the Term Loan Facilities without reinvestment rights or other
exceptions), (b) all net cash proceeds from the issuance or incurrence after the
Closing Date of additional debt of Holdings or any of its subsidiaries other
than debt permitted under the Credit Documentation, (c) beginning with the
fiscal year of Holdings ending December 31, 2013, 50% of Excess Cash Flow (to be
defined) of Holdings and its subsidiaries, with a step down to 0% if the Total
Leverage is less than 3.50:1.00 and (d) all dividends and other distributions
that Holdings or any of its Subsidiaries receives from the Voting Trust, in each
case, shall be applied to the prepayment of the Term Loan Facilities. Optional
Prepayments and Commitment Reductions:    The Facilities may be prepaid at any
time in whole or in part without premium or penalty, upon written notice, at the
option of Holdings (except with respect to the Term B Facility, as provided
under “Prepayment Premium” below), except that any prepayment of LIBOR advances
other than at the end of the applicable interest periods therefor will be
required to be made together with reimbursement for any funding losses and
redeployment costs of the Lenders resulting therefrom. Each optional prepayment
of the Term Loan Facilities will applied as directed by Holdings. The unutilized
portion of any commitment under the Facilities may be reduced permanently or
terminated by the Borrowers at any time without penalty. Prepayment Premium:   
Optional prepayments of the Term B Loans within one year of the Closing Date in
connection with any Repricing Transaction (as defined below) shall be
accompanied by a premium equal to 1.00% of the principal amount of the Term B
Loans repaid or repriced.    “Repricing Transaction” shall mean the prepayment
or refinancing of all or a portion of the Term B Loans incurred on the Closing
Date with the incurrence by the Borrowers or any Guarantor of any long-term
syndicated bank debt financing incurred, which lowers the yield on the Term
Loans and having an effective interest rate or weighted average yield (as
determined by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement, commitment or
other fees in connection therewith that are

 

Annex I-9



--------------------------------------------------------------------------------

   not shared by all lenders) that is less than the interest rate for or
weighted average yield (as determined by the Administrative Agent on the same
basis) of such Term B Loans, including without limitation, as may be effected
through any amendment to the Facilities relating to the interest rate for, or
weighted average yield of, such Term B Loans (other than an amendment of the
Credit Documentation in connection with a transaction that would, if
consummated, constitute a change of control). Security:    Each US Borrower and
each US Guarantor shall grant the Administrative Agent (for its benefit and for
the benefit of holders of the US Obligations) valid and perfected first priority
(subject to certain exceptions to be set forth in the Credit Documentation)
liens and security interests in all of the following (collectively, the “US
Collateral”):    (a)    all present and future shares of capital stock of (or
other ownership or profit interests in) each of Holdings’ present and future
direct and indirect material restricted subsidiaries (limited, in the case of
voting stock of any entity that is a CFC or a CFC Holdco, to 65% of such voting
stock) directly held by a US Borrower or a US Guarantor and, if any, the voting
trust certificates of (or other ownership or profit interests in) the Voting
Trust;    (b)    all present and future debt owed to any US Borrower or any US
Guarantor;    (c)    all of the present and future property and assets, real and
personal, of each US Borrower and each US Guarantor, including, but not limited
to, machinery and equipment; rolling stock and trains; inventory and other
goods; accounts receivable; bank accounts; general intangibles; investment
property; intellectual property; chattel paper; insurance proceeds; contract
rights; documents and instruments and Real Property that (i) in the case of the
Acquired Business, the Real Property that secures the Acquired Business’
existing credit facilities and (ii) in the case of Holdings and its
subsidiaries, (a) owned Real Property that are not track assets with a value
over an amount to be agreed and (b) in the case of real property that are track
assets, owned, leaseholds, sub-leaseholds or other interest in real properties,
together with all fixture easements, rights of way, trackage rights,
hereditaments and accessions, alterations, replacements and repairs thereto and
all leases, rents and other income, issue or profits derived therefrom and
relating thereto and fixture and other improvements located thereon with
exceptions and delivery requirements to be agreed; and    (d)    all proceeds
and products of the property and assets described in clauses (a), (b) and (c)
above;

 

Annex I-10



--------------------------------------------------------------------------------

   The US Collateral shall ratably secure the relevant party’s obligations in
respect of the US Obligations and the Foreign Obligations.    Each Borrower and
each Guarantor shall grant the Administrative Agent (for its benefit and for the
benefit of holders of the Foreign Obligations) valid and perfected first
priority (subject to certain exceptions to be set forth in the Credit
Documentation) liens and security interests in all of the following
(collectively, the “Foreign Collateral” and together with the US Collateral, the
“Collateral”):    (a)    the US Collateral owned by the US Borrowers and US
Guarantors;    (b)    all present and future shares of capital stock of (or
other ownership or profit interests in) each of Holdings’ present and future
direct and indirect material restricted subsidiaries, held by a Borrower or a
Guarantor and, if any, the voting trust certificates of (or other ownership or
profit interests in) the Voting Trust;    (c)    all present and future debt
owed to any Foreign Borrower or any Foreign Guarantor;    (d)    all of the
present and future property and assets, real and personal, of each Foreign
Borrower and each Foreign Guarantor, including, but not limited to, machinery
and equipment; rolling stock and trains; inventory and other goods; accounts
receivable; bank accounts; general intangibles; investment property;
intellectual property; chattel paper; insurance proceeds; contract rights;
documents and instruments and Real Property that (i) in the case of the Acquired
Business, the Real Property that secures the Acquired Business’ existing credit
facilities and (ii) in the case of Holdings and its subsidiaries, (a) owned Real
Property that are not track assets with a value over an amount to be agreed and
(b) in the case of real property that are track assets, owned, leaseholds,
sub-leaseholds or other interest in real properties, together with all fixture
easements, rights of way, trackage rights, hereditaments and accessions,
alterations, replacements and repairs thereto and all leases, rents and other
income, issue or profits derived therefrom and relating thereto and fixture and
other improvements located thereon with exceptions and delivery requirements to
be agreed; and    (e)    all proceeds and products of the property and assets
described in clauses (a), (b), (c) and (d) above.    The Foreign Collateral
shall ratably secure the relevant party’s obligations in respect of the Foreign
Obligations.    All the above-described pledges, security interests and
mortgages shall be created on terms, and pursuant to documentation, reasonably
satisfactory

 

Annex I-11



--------------------------------------------------------------------------------

   to the Administrative Agent, and none of the Collateral shall be subject to
any other pledges, security interests or mortgages, subject to exceptions to be
agreed upon. Assets will be excluded from the Collateral in circumstances to be
agreed and in circumstances where the Administrative Agent reasonably determines
that the cost of obtaining a security interest in such assets is excessive in
relation to the value afforded thereby. Notwithstanding anything to the contrary
herein, the Collateral shall exclude (i) those assets to the extent that
granting security interests in such assets would result in material adverse tax
or legal consequences to Holdings or any of its subsidiaries as reasonably
determined by Holdings, (ii), those assets to the extent that granting securing
interest in such assets would result in a violation of a contractual obligation
in effect on the Closing Date and (iii) those assets to the extent that Holdings
and the Administrative Agent reasonably agree in writing that the cost of
including such assets in the Collateral is excessive in relation to the value
afforded thereby. Notwithstanding anything to the contrary contained herein, (A)
control agreements will not be required to perfect deposit, securities and
commodities accounts, (b) exercise of certain remedies under the Loan Documents
may be subject to compliance with the ICC Termination Act of 1995, as amended,
and other applicable governmental regulations and (C) any right, title or
interest in any permit, license, agreement or contract shall be excluded from
the definition of “Collateral” (x) to the extent and for so long as the grant of
a security interest in such permit, license, agreement or contract would cause a
default (which has not been waived or otherwise consented to) under such permit,
license, agreement or contract (after giving effect to Section 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code (or any successor provisions) of
any relevant jurisdiction or any other applicable law or principles of equity)
or (y) to the extent and for so long as the grant of a security interest in such
property or asset is prohibited by any applicable law, requires a consent
pursuant to any applicable contract or lease or requires a consent not obtained
of any governmental authority pursuant to any applicable law, statute or
regulation.    In addition, any guarantee by GWA (North) Pty Ltd. shall be
unsecured.    Notwithstanding the foregoing, upon the completion of the
Transactions, property and assets of the Guarantors that are part of the
Acquired Business and its subsidiaries shall be promptly pledged to the
Administrative Agent as provided above pursuant to arrangements to be mutually
agreed in the Credit Documentation. Conditions Precedent to Initial Borrowing:
   The availability of the initial borrowing and other extensions of credit
under the Facilities on the Closing Date will be subject solely to (i) the
accuracy of the representations and warranties set forth in Credit
Documentation, subject to the Certain Funds Provisions, in all material
respects, (ii) the conditions set forth in Annex II to the Commitment Letter and
(iii) the conditions set forth in Section 5 of the Commitment Letter.

 

Annex I-12



--------------------------------------------------------------------------------

   The representations and warranties set forth in the Credit Documentation will
be required to be made in connection with the extension of credit on the Closing
Date, except that the failure of any representation or warranty (other than the
Specified Representations and the Acquisition Agreement Representations) to be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on the Closing Date will not constitute
the failure of a condition precedent to funding or a default under the Revolving
Facility. Conditions Precedent to All Subsequent Borrowings:    After the
Closing Date, the making of each extension of credit under the Facility shall be
conditioned upon (a) the accuracy of representations and warranties set forth in
the Facility Documentation in all material respects, (b) delivery of a customary
borrowing notice and (c) the absence of defaults or events of default at the
time of, and after giving effect to the making of, such extension of credit.
Credit Documentation:    The Credit Documentation shall contain the terms set
forth in this Annex I (subject to the “Market Flex Provisions” under the Fee
Letter) and, to the extent any other terms are not expressly set forth in this
Annex I, will be negotiated in good faith within a reasonable time period to be
determined based on the expected Closing Date taking into account the timing of
the syndication of the Facilities and shall contain such other terms as Holdings
and the Lead Arranger shall reasonably agree; it being understood and agreed
that the Credit Documentation shall be initially based on that certain Third
Amended and Restated Credit Agreement dated as of July 29, 2011, by and among
the Borrowers, the Administrative Agent, the lenders party thereto, and certain
other parties thereto from time to time (the “Precedent Documentation”), as
modified by the terms set forth herein and subject to (i) such other
modifications to reflect the operational requirements of Holdings and its
subsidiaries (after giving effect to the Transaction) in light of their
increased size, combined business, business practices and operations and the
Projections, (ii) modifications to reflect the secured nature of the financing,
(iii) modifications to address changes in law and accounting practices, (iv)
modifications to address technical matters, including without limitation
modifications to address the Voting Trust Agreement, the Voting Trust and
related collateral matters and (v) modifications to provide that prior to the
release of the Acquired Business from the Voting Trust, the negative covenant
restrictions on (a) the incurrence of debt, (b) dividends and stock redemptions,
(c) investments and (d) acquisitions will be more restrictive (collectively, the
“Documentation Considerations”). Notwithstanding the foregoing, the only
conditions to the availability of the Facilities on the Closing Date shall be
the conditions set forth in the “Conditions Precedent to Initial Borrowing”
section above.

 

Annex I-13



--------------------------------------------------------------------------------

Representations and Warranties:    Substantially consistent with those in the
Precedent Documentation, modified in a manner to be mutually agreed and
consistent with the Documentation Considerations and limited to: (i) corporate
power, authority and enforceability; (ii) governmental approvals; (iii) title to
properties; (iv) financial statements and projections; (v) no Material Adverse
Effect (as such term is defined in the Precedent Documentation); (vi) solvency;
(vii) intellectual property; (viii) litigation; (ix) no violation of law,
contracts or organizational documents; (x) tax matters; (xi) no default; (xii)
status under Investment Company Act; (xiii) transactions with affiliates; (xiv)
ERISA matters; (xv) use of proceeds and Regulations U and X; (xvi) environmental
matters; (xvii) subsidiaries; (xviii) capitalization; (xix) fiscal year; (xx)
rail carrier status; (xxi) accuracy of disclosure; (xix) compliance with certain
Non-US laws; (xx) status as trustee; (xxi) PATRIOT Act, OFAC and FCPA; (xxii)
matters relating to STB approval of the Acquisition and the Voting Trust
Agreement and the Voting Trust, and (xxiii) creation and perfection of security
interests; in each of the foregoing cases, with such exceptions and thresholds
as are substantially consistent with the Documentation Considerations.
Covenants:    Substantially consistent with those in the Precedent
Documentation, modified in a manner to be mutually agreed and consistent with
the Documentation Considerations and limited to:    (a)    Affirmative
Covenants: (i) delivery of annual and quarterly financial statements, SEC
filings and compliance certificates and copies of all information received from
the Trustee of the Voting Trust or the STB; (ii) notices of default, material
litigation, material governmental proceedings or investigations, ERISA and
environmental proceedings, certain material derailments and changes in
accounting or financial reporting practices; (iii) compliance with material laws
and material contractual obligations; (iv) payment of obligations; (v)
preservation of existence; (vi) maintenance of books and records and inspection
rights; (vii) use of proceeds; (viii) maintenance of insurance; (ix) maintenance
of properties and offices; (x) payment of taxes; (xi) further assurances as to
perfection and priority of security interests; (xii) additional guarantors and
additional collateral, (xiii) further assurances, (xiv) in the event the
Transaction is consummated with the use of the Voting Trust, commercially
reasonable efforts to cause the Acquired Business to be released from the Voting
Trust in accordance with applicable laws and the Voting Trust Agreement; in each
of the foregoing cases, with such exceptions and thresholds as are consistent
with the Documentation Considerations.    (b)    Negative Covenants:
Restrictions on: (i) liens, (ii) mergers and consolidations, (iii) sales,
transfers and other dispositions of property and assets, including
sale-leaseback transactions,

 

Annex I-14



--------------------------------------------------------------------------------

      (iv) incurrence of debt; (v) dividends and stock redemptions; (vi)
investments; (vii) acquisitions; (viii) transactions with affiliates; (ix)
activities in violation of environmental laws; (x) changes in business,
capitalization and fiscal year; (xi) granting negative or entering into
restrictive agreements; (xii) modifications on documents governing material
indebtedness; in each of the foregoing cases, with such exceptions and
thresholds consistent with the Documentation Considerations; (xiii)
modifications to the Voting Trust; and (xiv) granting consents to the trustee of
the Voting Trust; provided that, subject to pro forma compliance with the
financial covenants, the debt covenant shall permit the Borrower and its
subsidiaries to incur unlimited amounts of unsecured indebtedness. For avoidance
of doubt, corporate restructurings will continue to be permitted in a manner to
be agreed, including in connection with tax planning in connection with the
Acquisition.    (c)    Financial Covenants: Limited to:       •    Maintenance
of a minimum Interest Coverage Ratio (EBITDA/cash interest expense); and       •
   Maintenance of a maximum Total Leverage Ratio (total debt/EBITDA).    All of
the financial covenants will be calculated on a consolidated basis and for each
consecutive four fiscal quarter period. Calculations will be made on a pro forma
basis for acquisitions and dispositions outside the ordinary course of business
(and incurrences and repayments of debt in connection therewith) including the
Transaction, as if they had occurred at the beginning of the applicable period.
“EBITDA” shall be (i) defined in a manner to be agreed and consistent with the
Documentation Considerations, (ii) prior to the earlier of termination of the
Voting Trust and December 31, 2014 (the “Calculation Date”), shall be calculated
to include the EBITDA attributable to the shares of the Acquired Business that
are held in the Voting Trust subject to adjustments and exceptions to be agreed,
notwithstanding that the Acquired Business is not consolidated with Holdings for
accounting purposes and (iii) on and after the Calculation Date, shall only
include EBITDA attributable to the shares of the Acquired Business that are held
in the Voting Trust to the extent of cash actually received. Events of Default:
   Substantially consistent with those in the Precedent Documentation, modified
in a manner to be mutually agreed and consistent with the Documentation
Considerations and limited to: (i) nonpayment of principal, interest, fees or
other amounts; (ii) any representation or warranty proving to have been
inaccurate in any material respect when made or confirmed; (iii) failure to
perform or observe covenants set forth in the Credit Documentation; (iv)
cross-defaults to other indebtedness in an amount to be agreed; (v) bankruptcy
and insolvency defaults; (vi) monetary

 

Annex I-15



--------------------------------------------------------------------------------

   judgment defaults in an amount to be agreed; (vii) actual or asserted
invalidity of material Guarantees or security interest in Collateral, including,
without limitation, voting trust certificates of (or other ownership or profit
interests in) the Voting Trust; (viii) Change of Control (to be defined); and
(ix) customary ERISA defaults. Unrestricted Subsidiaries:    The Credit
Documentation will contain provisions pursuant to which, subject to limitations
on investments, loans, advances and guarantees and pro forma covenant
compliance, Holdings will be permitted to designate any existing or subsequently
acquired or organized subsidiary as an “unrestricted subsidiary” and
subsequently re-designate any such unrestricted subsidiary as a restricted
subsidiary (subject to customary conditions). Unrestricted subsidiaries will not
be subject to the affirmative or negative covenant or event of default
provisions of the Credit Documentation and the results of operations and
indebtedness of unrestricted subsidiaries will not be taken into account for
purposes of determining compliance with the financial covenants contained in the
Credit Documentation. Assignments and Participations:    Each Lender will be
permitted to make assignments in minimum amounts to be agreed to other entities
(other than Disqualified Lenders) approved by the Administrative Agent and, so
long as no payment or bankruptcy event of default has occurred, Holdings, which
approval shall not be unreasonably withheld or delayed; provided, however, that
(i) (x) no approval of Holdings shall be required in connection with primary
syndication, (y) under the Term Loan Facilities to other Lenders or any of their
affiliates or approved funds or (z) under the Revolving Credit Facility to other
Lenders under the Revolving Credit Facility, (ii) no approval of the
Administrative Agent shall be required in connection with assignments (x) under
the Term Loan Facilities to other Lenders or any of their affiliates or approved
funds or (y) under the Revolving Credit Facility to other Lenders under the
Revolving Credit Facility or their affiliates or approved funds and (iii)
Holdings shall be deemed to have consented to assignments under the Term
Facility if it has not objected in writing to an assignment within 10 business
days after having received notice thereof. Each Lender will also have the right,
without consent of Holdings or the Administrative Agent, to assign as security
all or part of its rights under the Credit Documentation. Lenders will be
permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged with respect to each assignment unless
waived by the Administrative Agent in its sole discretion.    Assignments of
term loans to Holdings or any of its subsidiaries shall be permitted subject to
satisfaction of conditions to be set forth in the Credit Documentation,
including that (i) no default or event of default shall exist or result
therefrom, (ii) the Borrowers shall be in compliance with all financial
covenants on a pro form basis, (iii) Holdings or such

 

Annex I-16



--------------------------------------------------------------------------------

   subsidiary shall make an offer to all Lenders in accordance with procedures
to be agreed, (iv) Holdings must provide a customary representation and warranty
as to disclosure of information, (v) upon the effectiveness of any such
assignment, such term loans shall be retired and (vi) no borrowings under the
Revolving Credit Facility shall be used to fund any such assignment. Waivers and
Amendments:    Amendments and waivers of the provisions of the Credit
Documentation will require the approval of Lenders holding advances and
commitments representing more than 50% of the aggregate advances and commitments
under the Facilities, except that (a) the consent of all of the Lenders
adversely affected thereby will be required with respect to, among other things,
(i) increases in commitment amounts, (ii) reductions of principal, interest, or
fees, (iii) extensions of scheduled maturities or times for payment and (iv)
releases of all or substantially all of the collateral or value of the
guarantees and (b) tranche voting will be required for certain matters.   
Notwithstanding anything to the contrary set forth herein, the Credit
Documentation shall provide that the Borrowers may at any time and from time to
time request that all or a portion of any loans of the Borrowers be converted to
extend (i) the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of such loans and (ii) the
scheduled termination date of any commitments pursuant to any Revolving Facility
(any such loans which have been so converted, “Extended Loans”) and upon such
request of the Borrowers any individual Lender shall have the right to agree to
extend the maturity date of its outstanding Loans or the termination date of any
commitments without the consent of any other Lender; provided that all such
requests shall be made pro rata to all Lenders within the applicable relevant
class. The terms of Extended Loans shall be substantially similar to the loans
of the existing class from which they are converted except for interest rates,
fees, amortization, final maturity date or final termination date, provisions
requiring optional and mandatory prepayments to be directed first to the
non-extended loans prior to being applied to Extended Loans and certain other
customary provisions to be agreed. Indemnification:    The Borrowers will
indemnify and hold harmless the Administrative Agent, the Lead Arranger, each
Lender and each of their respective affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Person”) from and against
all losses, liabilities, claims, damages or expenses arising out of or relating
to the Facilities and the Borrowers’ use of loan proceeds or the commitments,
including, but not limited to, reasonable and document out-of-pocket fees and
expenses incurred in connection with investigating or defending any of the
foregoing by one primary counsel for all Indemnified Persons, taken as a whole,
one regulatory counsel, with respect to each appropriate jurisdiction, one local
counsel and in the case of an actual or perceived conflicts of interest one
conflicts counsel to all affected Indemnified

 

Annex I-17



--------------------------------------------------------------------------------

   Parties, taken as a whole, except that the Borrowers shall not be liable with
respect to any losses, liabilities, claims, damages, or expenses resulting from
(i) the bad faith, gross negligence or willful misconduct of such Indemnified
Person, (ii) material breach of the Credit Documentation by such Indemnified
Person or (iii) any proceeding not arising from any act or omission by the
Borrowers or their affiliates that is brought by an Indemnified Person against
any other Indemnified Person (other than disputes involving claims against any
Lead Arranger or Administrative Agent in its capacity as such), in each case as
determined in a final, nonappealable judgment by a court of competent
jurisdiction. Governing Law:    New York. Expenses:    The Borrowers will pay,
if the Closing Date occurs, all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent associated with the preparation,
execution, delivery, administration, amendment, waiver or modification and
enforcement of all Credit Documentation, including, without limitation, the
reasonable and documented legal fees and expenses of the Administrative Agent’s
counsel identified herein and, with respect to each appropriate jurisdiction, of
one local counsel. Counsel to the Administrative Agent:    Cahill Gordon &
Reindel LLP. Miscellaneous:    Each of the parties shall (i) waive its right to
a trial by jury and (ii) submit to exclusive New York jurisdiction.

 

Annex I-18



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The initial extensions of credit under the Facilities will be subject to the
following:

(i) The Acquisition shall have been or, substantially concurrently with the
initial borrowing under the Facilities shall be, consummated in accordance with
the terms of the definitive agreement relating to the Acquisition (including all
schedules and exhibits thereto) (together, the “Acquisition Agreement”)1,
including, if applicable, the Voting Trust Agreement, without giving effect to
any modifications, amendments or express waivers thereto that are materially
adverse to the Lenders without the consent of the Lead Arranger (not to be
unreasonably withheld or delayed) (it being understood and agreed that any
reduction in the purchase price shall not be deemed to be materially adverse to
the Lenders but shall be allocated ratably in proportion to the actual
percentages that the amount of the Equity Contribution and the Facilities bear
to the pro forma total capitalization of Holdings and its subsidiaries after
giving effect to the Transaction).

(ii) There has not been since December 31, 2011 any Effect (as defined in the
Acquisition Agreement) that has had or would reasonably be expected to have a
Company Material Adverse Effect (as defined in the Acquisition Agreement).

(iii) The Lead Arranger shall have received certification as to the solvency of
Holdings and its subsidiaries on a consolidated basis (after giving effect to
the Transaction and the incurrence of indebtedness related thereto) in the form
attached hereto as Exhibit A.

(iv) The Lead Arranger and the Administrative Agent under each Facility shall
have received (a) customary opinions of counsel to the Borrowers and the
Guarantors (which shall cover, among other things, authority, legality,
validity, binding effect and enforceability of the documents for such Facility
and creation and perfection of the liens granted thereunder on the Collateral)
and such customary corporate resolutions, certificates and other closing
documents and (b) subject to the Certain Funds Provisions, satisfactory evidence
that the Administrative Agent (on behalf of the Lenders) shall have a valid and
perfected first priority (subject to certain exceptions to be set forth in the
Credit Documentation) lien and security interest in such capital stock and in
the other Collateral.

(v) The Lead Arranger shall have received: (A) within 90 days after the end of
the fiscal year ending December 31, 2012, the consolidated balance sheet of the
Holdings as of the end of such fiscal year and related consolidated statements
of operations, cash flows and shareholders’ equity, accompanied by an
unqualified report thereon of Holdings’ auditors; (B) as soon as available and
in any event within 45 days after the end of each fiscal quarter of the 2012
fiscal year, an unaudited balance sheet and related statements of operations and
cash flows of the Holdings for such fiscal quarter and for the elapsed period of
the 2012 fiscal year and related statements of operations and cash flows of
Holdings for the comparable periods of the prior fiscal year; (C) within 90 days
after the end of the fiscal year ending December 31, 2012, the consolidated

 

1 

Subject to review and satisfaction with final acquisition agreement.

 

Annex II-1



--------------------------------------------------------------------------------

balance sheet of the Acquired Business as of the end of such fiscal year and
related consolidated statements of operations, cash flows and shareholders’
equity, accompanied by a report thereon of Acquired Business’s auditors; (D) as
soon as available and in any event within 45 days after the end of each fiscal
quarter of the 2012 fiscal year, an unaudited balance sheet and related
statements of operations and cash flows of the Acquired Business for such fiscal
quarter and for the elapsed period of the 2012 fiscal year and related
statements of operations and cash flows of the Acquired Business for the
comparable periods of the prior fiscal year; and (E) pro forma balance sheet and
related statement of operations of Holdings for fiscal year 2011 and for the
latest four-quarter period ending with the latest fiscal quarter covered by the
Quarterly Financial Statements in each case after giving effect to the
Transaction (the “Pro Forma Financial Statements”), promptly after the
historical financial statements for such periods are available, all of which
financial statements shall be prepared in accordance with generally accepted
accounting principles in the United States; provided that the Commitment Parties
hereby acknowledge that they have received prior to the execution of this
Commitment Letter the unaudited balance sheet and related balance sheet and
related statements of operations and cash flows of Holdings and the Acquired
Business for the fiscal quarter ending March 31, 2012.

(vi) All fees due to the Administrative Agent, the Lead Arranger and the Lenders
on the Closing Date shall have been paid, and all expenses to be paid or
reimbursed to the Administrative Agent and the Lead Arranger that have been
invoiced at least three business days prior to the Closing Date shall have been
paid, in each case, from the proceeds of the initial funding under the
Facilities on the Closing Date.

(vii) The Lead Arranger shall have received satisfactory evidence of the
consummation of the Equity Contribution.

(viii) The Lead Arranger shall have received, not later than 15 consecutive days
prior to the Closing Date, completed Information Memoranda for both Public
Lenders and Private Lenders, in each case, relating to the Facilities suitable
for use in a customary syndication of bank financing; provided that such
consecutive 15-day period referenced in this paragraph shall (i) either be
completed on or prior to August 17, 2012 or shall commence after September 3,
2012 and (ii) either be completed on or prior to December 17, 2012 or shall
commence after January 7, 2013; provided, however, that November 18-25
(inclusive), 2012 shall not be considered days for purposes of this paragraph
but a period including such days shall be considered a consecutive period for
purposes of this paragraph.

(ix) After giving effect to the Transaction, Holdings, the Acquired Business and
their respective subsidiaries shall have outstanding no indebtedness or
preferred stock other than (a) the loans and other extensions of credit under
the Facilities, (b) the loans and other extensions of credit pursuant to that
certain $50,000,000 Term Loan Facility Agreement between GWA (North) Pty Limited
and the AustralAsia Railway Corporation dated on or about November 19, 2010,
(c) other indebtedness in limited amounts to be mutually agreed upon and (d) the
Equity Contribution.

(x) The Borrowers and each of the Guarantors and the Acquired Business and its
subsidiaries shall have provided at least three business days prior to the
Closing Date the documentation and other information to the Administrative Agent
that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the Patriot Act, that have
been requested in writing by the Administrative Agent at least ten business days
prior to the Closing Date.

 

Annex II-2



--------------------------------------------------------------------------------

Exhibit A to Annex II

Form of Solvency Certificate

Date:             , 2012

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, a senior authorized financial officer of             , a
                          (the “Holdings”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section      of the Credit Agreement, dated as of                 
            , 2012, among                      (the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used in this certificate shall have
the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Holdings and its Subsidiaries taken as a whole would change hands
between a willing buyer(s) and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer (with neither being under any compulsion to act) if
the assets of Holdings and its Subsidiaries taken as a whole as a going concern
are sold with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent or subordinated liabilities that
would be recorded in accordance with GAAP) of Holdings and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions, determined in accordance with GAAP consistently applied.

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of Holdings and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent also
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of Holdings.



--------------------------------------------------------------------------------

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, Holdings and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of Identified Contingent Liabilities)
otherwise become due and payable, in light of business conducted or anticipated
to be conducted by the Loan Parties as reflected in the projected financial
statements and in light of the anticipated credit capacity.

(f) “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, Holdings and its
Subsidiaries taken as a whole after consummation of the Transactions is and will
be a going concern and has and will have sufficient capital to reasonably ensure
that it will continue to be a going concern for such period. I understand that
“unreasonably small capital” depends upon the nature of the particular business
or businesses conducted or to be conducted, and I have reached my conclusion
based on the needs and anticipated needs for capital of the business conducted
or anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

3. For purposes of this certificate, I, or officers of Holdings under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section      of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement and made such other investigations and inquiries as I deem necessary
and reasonable in connection with the matters set forth herein.

(c) As a senior authorized financial officer of Holdings, I am familiar with the
financial condition of Holdings and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of Holdings
that after giving effect to the consummation of the Transactions, I certify that
(i) the Fair Value of the assets of Holdings and its Subsidiaries taken as a
whole exceed their Stated Liabilities and Identified Contingent Liabilities,
(ii) the Present Fair Salable Value of the assets of Holdings and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (iii) Holdings and its Subsidiaries taken as a whole do
not have Unreasonably Small Capital; and (iv) Holdings and its Subsidiaries
taken as a whole will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature.

* * *

IN WITNESS WHEREOF, Holdings has caused this certificate to be executed on its
behalf by Senior Authorized Financial Officer as of the date first written
above.

 

E-I-2



--------------------------------------------------------------------------------

  Genesee & Wyoming Inc. By:  

 

  Name:     Title:   Senior Authorized Financial Officer

 

E-I-3



--------------------------------------------------------------------------------

ANNEX III

VOTING TRUST AGREEMENT

THIS VOTING TRUST AGREEMENT (this “Voting Trust” or “Agreement”) is made and
entered into this      day of                 , 2012, by and between Genesee &
Wyoming Inc., a Delaware corporation (“Settlor”), and                      (the
“Trustee”), whose address is                                          
                   . This Voting Trust is being entered into pursuant to the
Guidelines for the Proper Use of Voting Trusts as set forth in 49 C.F.R. Part
1013.

WHEREAS, Settlor is a railroad holding company that directly or indirectly
controls the common carriers by rail listed in the appendix hereto;

WHEREAS, Settlor plans to acquire 100% of the equity of TARGET, a             
railroad holding corporation (“TARGET”);

WHEREAS, Settlor has filed with the Surface Transportation Board (the “Board”)
in STB Docket No. FD [            ], a minor application pursuant to 49 C.F.R.
§ 1180 to control TARGET together with the other railroads in its corporate
family;

WHEREAS, Settlor desires to isolate the control of TARGET from Settlor and any
company controlled by or affiliated with Settlor by depositing all shares of
TARGET into an independent irrevocable voting trust pursuant to the Board’s
regulations at 49 C.F.R. Part 1013, in order to avoid any allegation or
assertion that Settlor is controlling or has the power to control TARGET prior
to the effectiveness of a Board exemption for Settlor’s acquisition of control
of TARGET; and

WHEREAS, the Trustee is willing to act as voting trustee pursuant to the terms
of this Voting Trust.

NOW, THEREFORE, in consideration of the premises and mutual undertakings set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Settlor hereby irrevocably appoints                                         
as Trustee hereunder, and                                          hereby
accepts said appointment and agrees to act as Trustee under this Voting Trust as
provided herein.

 

2. This Voting Trust shall be irrevocable by Settlor and shall terminate only in
accordance with the provisions of this Agreement.

 

3. This Voting Trust shall become effective as of                 , 2012 (the
“Effective Time”).

 

4. At the Effective Time, Settlor agrees that it will assign, transfer and
deliver all of its right, title and interest in the issued and outstanding
shares of capital stock of TARGET to the Trustee immediately upon acquiring such
shares. All certificates representing such shares shall be duly endorsed or
accompanied by proper instruments duly executed for transfer thereof to the
Trustee or otherwise validly and properly transferred, with all applicable
transfer taxes and fees having been paid by Settlor, in exchange for Trust
Certificates (as described in Paragraph 5 hereof). The delivery of certificates
of such shares may be made at such other place as may be designated by the
Trustee. All shares of TARGET deposited with the Trustee hereunder are
hereinafter referred to as the “Trust Stock.”



--------------------------------------------------------------------------------

5. The Trustee shall hold in trust and shall dispose of, pursuant to the terms
and conditions of this Voting Trust, all Trust Stock which is delivered by or
for the account of Settlor. In exchange for the Trust Stock, the Trustee shall
cause to be issued and delivered to Settlor voting trust certificates (“Trust
Certificates”) substantially in the form attached hereto as Exhibit A, with the
blanks therein appropriately filled.

 

6. The Trust Certificates issued by the Trustee may be transferable on the books
of the Trustee by the registered holder or holders of the Trust Certificates
(each, a “Holder” and together, the “Holders”) upon the surrender thereof,
properly endorsed by the Holder, in person or by an authorized attorney of the
Holder, according to rules from time to time established for that purpose by the
Trustee. Title to the Trust Certificates, when endorsed, shall, to the extent
permitted by law, be transferable with the same effect as in the case of
negotiable instruments. Delivery of the Trust Certificates, endorsed in blank by
a Holder, shall vest title to and all rights under the Trust Certificates in the
transferee thereof to the same extent and for all purposes as would delivery
under like circumstances of negotiable instruments payable to bearer; provided,
however, that the Trustee may treat the Holder of record, or, when presented
endorsed in blank, the bearers, as the owners for all purposes whatsoever, and
shall not be affected by any notice to the contrary; provided further, however,
that the Trustee shall not be required to deliver any Trust Stock without the
surrender and cancellation of the corresponding Trust Certificate(s). Except to
the extent provided otherwise in Paragraph 13 hereof, every transferee of a
Trust Certificate shall, upon the receipt of such properly endorsed Trust
Certificate, become a party to this Voting Trust as though an original party,
and shall assume all attendant rights and obligations under this Voting Trust.
In connection with, and as a condition of, making or permitting any transfer or
delivery of any Trust Stock or Trust Certificate under any provision of this
Voting Trust, the Trustee may require the payment of a sum sufficient to pay or
reimburse the Trustee for any stamp tax or other governmental charge in
connection with the transaction.

 

7. From the Effective Time, and until such time as this Voting Trust shall
terminate in accordance with the provisions in this Agreement, the Trustee,
subject to the limitations contained in this Agreement, shall be present in
person or represented by proxy, at all annual and special meetings of
shareholders of TARGET so that all Trust Stock may be counted for the purposes
of determining the presence of a quorum at such meeting. The Trustee shall have
the full right to vote and to execute consents with respect to the Trust Stock,
and shall be duly bound to exercise such voting rights, either in person or by
proxy, at all meetings of the shareholders of TARGET for any purpose, and shall
possess in respect of any and all the Trust Stock, and shall be entitled to
exercise, all the powers of absolute owners of the Trust Stock and all rights of
every nature in respect of such Trust Stock, including the right to vote and to
execute consents for every purpose and to receive distributions thereon, unless
otherwise directed by a court of competent jurisdiction. The Trustee shall not
participate in or interfere with the management of TARGET except to the extent
necessary by order of the Board and shall not exercise the voting powers of the
Trust in any way so as to cause any dependence or intercorporate relationship
between Settlor or companies controlled by or affiliated with Settlor (not
including TARGET), on the one hand, and TARGET or companies controlled by or
affiliated with TARGET, on the other hand, other than such dealings as permitted
pursuant to Paragraph 8 hereof. The Trustee shall exercise all voting rights in
respect of the Trust Stock in favor of any proposal or action necessary or
desirable to effect, or consistent with the effectuation of, Settlor’s
acquisition of control of TARGET. (The term “affiliate” or “affiliates” wherever
used in this Voting Trust shall have the meaning specified in 49 U.S.C.
§ 11323(c)). The Trustee may not vote the Trust Stock for any transaction that
would result in a violation of 49 U.S.C. § 11323. Notwithstanding any other
provision of this Paragraph 7, the Trustee may not, without the consent of the
Holder(s), vote with respect to the following:

 

  (a) the sale, lease, assignment, transfer, alienation, pledge, encumbrance, or
exchange of all or substantially all of the property or major assets or of the
capital stock of TARGET to any company other than a company controlled by or
affiliated with Settlor, whether voluntarily or by operation of law or by gift,
or the dissolution of TARGET; or

 

E-I-2



--------------------------------------------------------------------------------

  (b) the consolidation or merger of TARGET with or into any other entity other
than a company controlled by or affiliated with Settlor.

In the case of any such sale, lease, assignment, transfer, alienation, pledge,
encumbrance, exchange, dissolution, consolidation or merger so made with the
consent of the Holder(s), the Trustee shall have the power to sell, exchange,
surrender or otherwise dispose of all or any part of the ownership interest of
TARGET at the time held in trust, pursuant to the terms of or in order to carry
into effect such sale, lease, assignment, transfer, alienation, pledge,
encumbrance, exchange, dissolution, consolidation or merger`. Subject to the
provisions, and until termination, of this Voting Trust, the Trustee may vote or
consent, or issue proxies to vote or consent at shareholders’ meetings of TARGET
and otherwise, as the Trustee shall determine in his uncontrolled discretion,
and no voting or other right or power with respect to the Trust Stock and other
securities held in trust shall pass to any Holder or to others by or under the
Trust Certificates, or by or under this Voting Trust, or by or under any other
agreement.

 

8. Trustee shall not, without the prior approval of the Board, vote the Trust
Stock to elect any current officer or director of Settlor, or any of its
affiliates, as a director of TARGET. Neither the Trustee, nor the director,
officer, or shareholder of any company controlled by or affiliated with the
Trustee, may serve as an officer or member of the board of directors of Settlor
or any company controlled by or affiliated with Settlor, or be a shareholder of
Settlor or any company controlled by or affiliated with Settlor, or have any
direct or indirect business arrangements or dealings, financial or otherwise,
with Settlor or any company controlled by or affiliated with Settlor (other than
this Voting Trust), that could be construed as creating an indicium of control
by Settlor over the Trustee. [The investment by the Trustee in voting securities
of Settlor not in excess of one percent of its outstanding voting securities
shall not be considered a proscribed business arrangement or dealing; provided
that such investment does not permit Trustee to control or direct the affairs of
Settlor.] The Trustee has the responsibility to manage TARGET through casting
his votes for TARGET’s Board of Directors and to exercise the voting rights and
execute consents as provided in Paragraph 7 hereof. The Trustee’s duties are
therefore not merely custodial in nature. Nothing in this Voting Trust shall
restrict the ability of any company controlled by or affiliated with Settlor to
enter into or continue commercial dealings with TARGET in the ordinary course of
business, based on arm’s-length bargaining, during the term of this Voting
Trust, including without limitation the leasing by TARGET of rolling stock or
other equipment or assets or services from any company controlled by or
affiliated with Settlor. Nothing in this Voting Trust shall preclude TARGET from
providing such documents and information as Settlor may reasonably request in
connection with presenting its position regarding control of TARGET to the Board
or a court of competent jurisdiction.

 

9. In voting or giving directions for voting the Trust Stock, the Trustee, in
his sole discretion, will exercise his best judgment to elect suitable directors
in the best interest of the affairs of TARGET. The Trustee, however, assumes no
responsibility with respect to acts or omissions of the directors of TARGET
(other than the gross negligence or willful misconduct of the Trustee himself).

 

E-I-3



--------------------------------------------------------------------------------

10. The Trustee shall be entitled to receive reasonable and customary
compensation for all services rendered by Trustee under the terms of this
Agreement and shall be entitled to indemnity from Settlor against any and all
expenses, claims and liabilities incurred in connection with or with respect to
the performance of Trustee’s duties under this Voting Trust; provided, that the
indemnification of the Trustee by Settlor shall not extend to expenses, claims
or liabilities resulting from or in connection with the willful misconduct or
gross negligence of the Trustee. The Trustee shall submit to Settlor quarterly
invoices for services with appropriate documentation, and Settlor shall pay such
statements within thirty (30) days after receipt thereof.

 

11. From and after the deposit of the Trust Stock with Trustee, and until the
termination of this Voting Trust pursuant to the terms hereof, a Holder shall be
entitled to receive, from time to time, payment of any cash distributions
collected by the Trustee upon the ownership interests in TARGET represented by
the Trust Certificates. Immediately following receipt of any such cash
distribution, the Trustee shall pay the same over to or as otherwise directed by
the transferee or registered Holder(s) of the Trust Certificates in proportion
to their respective interests.

 

12. In the event that any distribution other than cash is received by the
Trustee, such distribution shall be held by the Trustee in accordance with the
terms of this Voting Trust as though it is Trust Stock that was initially
deposited with the Trustee by Settlor under this Voting Trust. With respect to
such distribution, the Trustee shall issue new or additional Trust Certificates
to the Holders entitled to receive any such distribution.

 

13.    (a)    This Voting Trust is accepted by Trustee subject to the rights
hereby reserved to the Holder(s) at any time to sell or make any other
disposition, in whole or in part, of its Trust Stock, whether or not an event
described in subparagraph (b) below has occurred. The Trustee will at any time
upon receipt of written instructions from a Holder, designating the person or
entity to whom the Holder has sold or otherwise disposed of the whole or any
part of such Holder’s Trust Stock, and certifying in writing that such person or
entity is not a shareholder, officer or director of Settlor, or a company
controlled by or affiliated with Settlor, or a shareholder, officer or director
of a company controlled by or affiliated with Settlor (upon which written
certification the Trustee shall be entitled to rely), immediately transfer to
such person or entity therein named all of the Trustee’s right, title and
interest in such amount of the Trust Stock as may be set forth in such
instructions and shall cooperate with such person or entity in having such Trust
Stock reissued in the name of such person or entity. If such instructions result
in the transfer of all of the Trust Stock subject to this Voting Trust as of the
date of such instructions, then upon transfer of the Trustee’s right, title and
interest therein, and in the event of a sale thereof, upon delivery of the
proceeds of such sale, this Voting Trust shall cease and come to an end. If such
instructions relate to only a part of the Trust Stock, then this Voting Trust
shall cease as to such part upon such transfer, and the receipt of proceeds in
the event of sale, but shall remain in full force and effect as to the remainder
of the Trust Stock. In the event of a sale of Trust Stock by a Holder, the net
proceeds of such sale shall be made payable to the Trustee and upon receipt
thereof the Trustee shall promptly pay or cause to be paid such net proceeds to
that Holder in proportion to their respective interests. It is the intention of
this subparagraph that no violations of 49 U.S.C. § 11323 will result from a
termination of this Voting Trust.    (b)    In the event that (i) Title 49 of
the United States Code or other controlling law is amended to allow Settlor to
acquire control of TARGET without obtaining Board or other governmental approval
or exemption, (ii) a verified notice of exemption filed at the

 

E-I-4



--------------------------------------------------------------------------------

      Board by Settlor to control TARGET becomes effective or (iii) the Board by
final order otherwise approves or exempts the control of TARGET by Settlor, then
immediately upon the delivery of a copy of such order of the Board or effective
exemption with respect thereto, or an opinion of independent counsel selected by
the Trustee that no order of the Board or other governmental authority or
exemption is required, the Trustee shall transfer to the Holder(s) or transfer
upon the order of the Holder(s) as then known to the Trustee, Trustee’s right,
title and interest in and to all of the Trust Stock or such part as may then be
held by Trustee (as provided in subparagraph (a) hereof), and upon such transfer
this Voting Trust shall cease and come to an end.    (c)    In the event that
(i) the Board or a court of competent jurisdiction denies Settlor authority to
control TARGET and that order becomes final after judicial review or failure to
appeal, (ii) the Board or a court of competent jurisdiction orders the Trustee
to divest himself of the Trust Stock, and that order becomes final after
judicial review or failure to appeal, or (iii) the Holder(s) determine in light
of any other final order that the Trust Stock should be sold, the Trustee shall
use best efforts to dispose of the Trust Stock under the terms of the Board or
court order and in accordance with any instructions of Holder(s) not
inconsistent with the requirement of the terms of any Board or court order
during a period of [two] years after such order becomes final. To the extent
that registration is required under the Securities Act of 1933, as amended, or
any other applicable securities laws in respect of any distribution of Trust
Stock as contemplated in this Agreement, the Holder(s) shall reimburse the
Trustee for any expenses incurred by Trustee. The proceeds of the sale shall be
distributed, on a pro rata basis, to or upon the order of the Holder(s)
hereunder as then known to the Trustee. The Trustee may, in his reasonable
discretion, require the surrender to Trustee of the Trust Certificates hereunder
before paying to the Holder such Holder’s share of the proceeds. Upon
disposition of all the Trust Stock pursuant to this Section 13(d), this Trust
shall cease and come to an end.    (d)    Unless sooner terminated pursuant to
any other provision herein contained, this Voting Trust shall terminate one
(1) year after the day and year first written above, so long as no violation of
49 U.S.C. § 11323 will result from such termination, and provided that this
Voting Trust may be extended by mutual agreement of the parties hereto pursuant
to applicable state law, until such time as the ICC Termination Act of 1995 and
the regulations promulgated thereunder by the Board as presently in effect shall
no longer require that the Trust Stock be held in a voting trust. All Trust
Stock and any other property held by the Trustee hereunder upon such termination
shall be distributed to or upon the order of the Holder(s) hereunder as then
known to the Trustee. The Trustee may, in his reasonable discretion, require
surrender to the Trustee of the Trust Certificates hereunder before the release
or transfer of the Trust Stock evidenced thereby. Upon termination of this
Voting Trust, the Holder(s)’ respective rights, titles and interests in and to
the Trust Stock then held by the Trustee shall be transferred to such Holder(s)
in accordance with the terms and conditions of this Voting Trust and upon such
transfer, this Voting Trust shall cease and come to an end.    (e)    The
Trustee shall promptly inform the Board of any transfer or disposition of the
Trust Stock pursuant to this Paragraph 13.    (f)    Except as expressly
provided in this Paragraph 13, the Trustee shall not dispose of, or in any way
encumber, the Trust Stock, and any transfer, sale or encumbrance in violation of
the foregoing shall be null and void.

 

E-I-5



--------------------------------------------------------------------------------

14. The Trustee shall not, by reason of this Voting Trust, or by the exercise of
any powers or duties pursuant to this Voting Trust, incur any responsibility as
shareholder, manager, trustee or otherwise by reason of any error of judgment,
or mistake of law or fact, or of any omission of any agent or attorney, or of
any misconstruction of this Voting Trust, or for any action of any sort taken or
omitted or believed by the Trustee to be in accordance with the terms of this
Voting Trust or otherwise, except for the willful misconduct or gross negligence
of the Trustee. The Trustee shall not be responsible for the sufficiency or
accuracy of the form, execution, validity or genuineness of the Trust Stock or
of any endorsement thereof, or for any lack of endorsement thereof, or for any
description therein, nor shall the Trustee be responsible or liable in any
respect on account of the identity, authority or rights of the persons executing
or delivering or purporting to execute or deliver any such Trust Stock or
endorsement of the Trust Stock, except for the execution and delivery of this
Voting Trust by the Trustee. Settlor agrees that it will at all times protect,
indemnify and save harmless the Trustee from any loss, cost, or expense of any
kind or character whatsoever in connection with this Voting Trust except those,
if any, arising from or in connection with the gross negligence or willful
misconduct of the Trustee, and, except for such costs and expenses arising from
or in connection with the gross negligence or willful misconduct of the Trustee,
(i) Settlor will at all times undertake, assume full responsibility for, and pay
all costs and expenses of any suit or litigation of any character, with respect
to the Trust Stock or this Voting Trust, and (ii) if the Trustee shall be made a
party thereto, Settlor will pay all costs and expenses, including reasonable
attorneys’ fees, to which the Trustee may be subject by reason thereof. The
Trustee may consult with counsel, and the opinion of such counsel shall
constitute full and complete authorization and protection in respect of any
action taken or omitted or suffered by the Trustee hereunder in good faith and
in accordance with such opinion. Notwithstanding any provision herein to the
contrary, and without limiting the foregoing, Settlor shall indemnify and save
harmless Trustee from and against any and all liability, losses and expenses
(including without limitation reasonable attorneys’ fees) arising out of or in
connection with claims asserted against TARGET or Settlor, or related to the
ownership or operation of TARGET’s properties, under the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 5105 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), and the Toxic Substances Control Act (l5 U.S.C.
§ 2601 et seq.), each as may be amended from time to time, and analogous state
or local laws (and regulations and orders issued thereunder); provided, that
this indemnity shall not apply to the extent that such liability, loss or
expense arises out of or in connection with the gross negligence or willful
misconduct of the Trustee.

 

15. The Trustee may at any time or from time to time appoint an agent or agents
and may delegate to such agent or agents the performance of any administrative
duty of the Trustee. The Trustee may at any time remove any agent so appointed
by the Trustee and appoint a new agent to carry out the purposes herein.

 

16.

The Trustee or any trustee hereafter appointed, may at any time resign by
delivering to Settlor and the Board his resignation in writing, such resignation
to take effect the earlier of thirty (30) days after the date that such notice
is sent, or the date of the appointment of a successor trustee. The Trustee
shall cease to act as Trustee hereunder effective upon the appointment of a
successor trustee as hereinafter provided. Upon receiving notice of resignation,
Settlor shall within fifteen (15) days appoint a successor trustee, who shall
satisfy the requirements of Paragraph 8 hereof. If no successor trustee shall
have been appointed and shall have accepted the appointment within twenty
(20) days after such notice of resignation, the resigning Trustee may petition
any federal court for the appointment of a successor trustee consistent with the
terms and conditions of this Agreement. In the event of the Trustee’s death or
his inability to perform his duties under this

 

E-I-6



--------------------------------------------------------------------------------

  Agreement, Settlor shall, within fifteen (15) days after such death or
inability to perform, appoint a successor trustee who shall satisfy the
requirements of Paragraph 8 hereof. Upon written assumption by the successor
trustee of the Trustee’s powers and duties hereunder, Settlor shall be notified
of such assumption, whereupon the Trustee shall be discharged of his powers and
duties hereunder and the successor trustee shall become vested therewith. In the
event of any material violation of the terms and conditions of this Voting Trust
by the Trustee, the Trustee shall become disqualified from acting as Trustee
hereunder as soon as a successor trustee hereunder shall have been selected in
the manner provided by this paragraph.

 

17. Except as provided in this Agreement, the Trustee herein appointed, or any
successor trustee, shall not, in the Trustee’s individual capacity or otherwise,
buy, sell or deal in the shares of TARGET, or the shares or membership or
partnership interests, as applicable, of any company affiliated with or
controlled by Settlor.

 

18. The Trustee accepts the powers and duties under this Voting Trust subject to
all the terms, conditions and reservations contained in this Agreement and
agrees to exercise the powers and perform the duties of Trustee as set forth in
this Agreement; provided, however, that nothing contained herein shall be
construed to prevent the Trustee from resigning as Trustee pursuant to Paragraph
16 hereof.

 

19. All notices, demands, requests or other communications that may be or are
required to be given, served or sent to the Trustee or Settlor pursuant to this
Voting Trust shall be in writing and shall be deemed to have been properly given
or sent by mailing by registered or certified mail, return receipt required, or
by a national overnight delivery service, appropriately addressed to the Trustee
or Settlor, as applicable, as follows:

 

If to the Trustee:   

 

  

 

  

 

   If to Settlor:   

Genesee & Wyoming Inc.

  

66 Field Point Road

   Greenwich, CT 06830    Attn: General Counsel   

Each notice, demand, request or communication which shall be mailed by
registered or certified mail, or sent by national overnight delivery service, in
the manner aforesaid shall be deemed sufficiently given, served or sent for all
purposes at the time such notice, demand, request or communication shall be
either received by the addressee or refused by the addressee upon presentation.
Upon Trustee’s receipt of a notice to a Holder other than Settlor, or in the
event the Trustee is required to send notice to a Holder other than Settlor, the
Trustee shall forward or send such notice to the Holder of record at the last
known address of such Holder listed on the books maintained by the Trustee.

 

20. Copies of this Voting Trust shall be on file in the office of the Trustee
and shall be open to any officer of Settlor or any other Holder daily during
normal business hours.

 

E-I-7



--------------------------------------------------------------------------------

21. In order to permit Trustee to perform the duties and obligations of this
Voting Trust, Settlor shall provide Trustee with all corporate records and Board
orders concerning the Trust Stock promptly upon Settlor’s receipt or creation of
such documents.

 

22. If, at any time, the Trustee is of the opinion that any tax or governmental
charge is payable with respect to any Trust Stock held by the Trustee or in
respect of any distributions or other rights arising from the subject matter of
this Voting Trust, the Trustee may, but shall not be required to, pay such tax
or governmental charge. The Trustee shall have a first lien, in the sum of any
amount so paid, along with interest at a rate of six percent (6%) per annum,
against the Trust Stock held by the Trustee and/or against any distributions or
other rights arising from the subject matter of this Voting Trust, and may be
satisfied therefrom.

 

23. If any term or provision of this Voting Trust is illegal, invalid or
unenforceable under or inconsistent with present or future law, including, but
not limited to, the ICC Termination Act of 1995 and regulations promulgated
thereunder by the Board, as may be in effect at that time, then it is the
intention of the parties hereto that the remainder of this Voting Trust shall
not be affected thereby and shall be valid and shall be enforced to the fullest
extent permitted by law. In the event that the Board shall at any time hereafter
by final order find that compliance with law requires any other or different
action by the Trustee than is provided herein, the Trustee shall, upon receipt
of such final order, act in accordance with such final order instead of the
provisions of this Voting Trust.

 

24. This Voting Trust may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument.

 

25. This Voting Trust shall be governed and construed in accordance with the
laws of the State of Delaware.

 

26. This Voting Trust may from time to time be modified or amended by agreement
executed by the Trustee and Settlor:

 

  (a) Pursuant to an order of the Board;

 

  (b) With prior approval of the Board; or

 

  (c) Upon receipt of an opinion of counsel satisfactory to Trustee and Settlor
that an order of the Board approving such modification or amendment is not
required and that such modification or amendment is consistent with the Board’s
regulations governing voting trusts as set forth in 49 C.F.R. Part 1013 or any
successor provision.

 

27. This Voting Trust shall be binding upon the successors and assigns of the
parties hereto.

 

28. Once Settlor has caused the Trust Stock to be deposited with the Trustee,
all references to “Settlor” in this Agreement shall be deemed to include any
subsequent Holders.

 

29. Settlor shall cause an executed copy of this Voting Trust to be filed with
the Board in accordance with the requirements of 49 C.F.R. § 1013.3(b).

 

E-I-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Voting Trust as of the
date first written above.

 

TRUSTEE:     SETTLOR:

 

   

 

    SETTLOR     By:     Its:

 

E-I-9



--------------------------------------------------------------------------------

APPENDIX

CONTROLLED RAILROADS

[TO COME]

EXHIBIT A

 

No.                            Shares

VOTING TRUST CERTIFICATE

FOR

COMMON STOCK,

WITHOUT PAR VALUE

OF

RAILROAD TARGET.

THIS IS TO CERTIFY that Genesee & Wyoming Inc. will be entitled, on the
surrender of this Certificate, to receive on the termination of the Voting Trust
Agreement hereinafter referred to, or otherwise as provided in Paragraph 13 of
the Voting Trust Agreement, all right, title and interest in a certificate or
certificates for [                (    )] shares of common stock, without par
value, of RAILROAD TARGET, a                    corporation (“TARGET”). This
Certificate is issued pursuant to, and the rights of the holder hereof are
subject to and limited by, the terms of the Voting Trust Agreement dated as of
June    , 2012 by and between Genesee & Wyoming Inc., a Delaware corporation
(“Settlor”), and                                         (“Trustee”). A copy of
the Voting Trust Agreement is on file in the office of the Trustee, and open to
inspection by the holder hereof during normal business hours. The Voting Trust
Agreement, unless earlier terminated or extended pursuant to the terms thereof,
will terminate one year from the date on which it was made, as shown above, so
long as no violation of 49 U.S.C. § 11323 will result from such termination.

The holder of this Certificate shall be entitled to the benefits of the Voting
Trust Agreement, including the right to payments equal to the cash
distributions, if any, paid by TARGET on a pro rata basis with respect to the
shares represented by this Certificate.

This Certificate shall be transferable only on the books of the undersigned
Trustee or any successor, to be kept by such Trustee or successor, upon
surrender hereof by the registered holder in person or by an attorney duly
authorized in accordance with the provisions of the Voting Trust Agreement, and
until so transferred, the Trustee may treat the registered holder as the owner
of this Certificate for all purposes whatsoever, unaffected by any notice to the
contrary.

By accepting this Certificate, the holder hereof assents to all provisions of,
and becomes a party to, the Voting Trust Agreement.

IN WITNESS WHEREOF, the Trustee has signed this Certificate.

 

E-I-10



--------------------------------------------------------------------------------

TRUSTEE   Signature:  

 

Printed Name:  

 

Dated:  

 

 

E-I-11